Exhibit 10.1

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (the “Agreement”) is entered into as of February 13, 2017
(the “Execution Date”), by and between ENDOCEUTICS, INC., a Canadian corporation
(“Endoceutics”), having an address of 2989, rue de la Promenade, Quebec City,
Quebec, G1W 2J5, Canada, and AMAG PHARMACEUTICALS, INC., a corporation organized
under the laws of Delaware (“AMAG”), having an address of 1100 Winter Street,
Waltham, MA 02451. Endoceutics and AMAG may be referred to herein individually
as a “Party” or collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Endoceutics owns and controls certain intellectual property rights with
respect to the Product (as defined herein); and

 

WHEREAS, Endoceutics wishes to grant to AMAG, and AMAG wishes to take, a license
under such intellectual property rights to Develop and Commercialize (each as
defined herein) the Product in the Field in the Territory (each as defined
herein) in accordance with the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Endoceutics and AMAG
hereby agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               “AAA Rules” has the meaning set forth in
Section 15.3(a).

 

1.2                               “Act” means, as applicable, the United States
Federal Food, Drug, and Cosmetic Act of 1938, as amended (21 U.S.C. §§ 301
et seq.).

 

1.3                               “Acquisition Affiliates” has the meaning set
forth in Section 2.8(c).

 

1.4                               “Additional Amounts” has the meaning set forth
in Section 9.3(c).

 

1.5                               “Affiliate” means, with respect to either
Party, any entity that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with such
Party, but for only so long as such control exists. As used in this Section 1.5,
“control” means (a) to possess, directly or indirectly, the power to direct the
management or policies of an entity, whether through ownership of voting
securities, by contract relating to voting rights or corporate governance; or
(b) direct or indirect beneficial ownership of more than fifty percent (50%) (or
such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of the voting share capital or other
equity interest in such entity. For clarity, as of the Effective Date,
Endoceutics’ Affiliates include

 

FOIA Confidential Treatment Requested

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Endorecherche Inc. (“Endorecherche”), Endoceutics Ltd., Endoceutics Pharma (MSH)
Inc., and Endoceutics Pharma (USA) Inc.

 

1.6                               “Alliance Manager” has the meaning set forth
in Section 3.4.

 

1.7                               “AMAG Data” has the meaning set forth in
Section 10.1(a).

 

1.8                               “AMAG Indemnitee” has the meaning set forth in
Section 12.1.

 

1.9                               “AMAG Inventions” has the meaning set forth in
Section 10.1(b)(iii).

 

1.10                        “AMAG Reversion IP” means any Know-How or Patents
owned by AMAG as of the effective date of expiration or termination that (a) is
actually being used by AMAG to Develop, manufacture or Commercialize the Product
in the Field in the Territory as of the effective date of expiration or
termination and (b) is necessary or reasonably useful for Endoceutics to
continue the Development, manufacture or Commercialization of the Product in the
Field in the Territory as of the effective date of expiration or termination.

 

1.11                        “AMAG Study” has the meaning set forth in
Section 4.3(b).

 

1.12                        “ANDA” means an abbreviated new drug application
submitted pursuant to the requirements of the FDA under 21 U.S.C. § 355(j) of
the Act.

 

1.13                        “Applicable Laws” means the applicable provisions of
any and all national, supranational, regional, state and local laws, treaties,
statutes, rules, regulations, administrative codes, guidance, ordinances,
judgments, decrees, directives, injunctions, orders, permits (including NDAs) of
or from any court, arbitrator, Regulatory Authority or governmental agency or
authority having jurisdiction over or related to the subject item.

 

1.14                        “Arbitration Notice” has the meaning set forth in
Section 15.2.

 

1.15                        “Arbitrators” has the meaning set forth in
Section 15.3(a).

 

1.16                        “Bankruptcy Event” has the meaning set forth in
Section 14.3.

 

1.17                        [***].

 

1.18                        “Business Day” means any day other than a Saturday
or Sunday on which banking institutions in both New York, NY and Quebec City,
Canada are open for business.

 

1.19                        “Calendar Quarter” means each respective period of
three (3) consecutive months ending on March 31, June 30, September 30, and
December 31.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.20                        “Calendar Year” means each respective period of
twelve (12) consecutive months ending on December 31.

 

1.21                        “Canada-US Tax Convention” means the United
States—Canada income tax treaty signed on September 26, 1980, as amended by each
protocol thereto.

 

1.22                        “Change of Control” of a Party means (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation, or (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the beneficial owner of fifty percent (50%) or more
of the combined voting power of the outstanding securities of such Party, or
(c) the sale or other transfer to a Third Party of all or substantially all of
such Party’s business to which the subject matter of this Agreement relates,
except in connection with the issuance of equity securities for financing
purposes or to change the domicile of a Party (in each case (a)—(c), inclusive,
such Third Party, the “Acquiring Entity”).

 

1.23                        “Claim” has the meaning set forth in Section 12.3.

 

1.24                        “CMC” means chemistry, manufacturing, and control.

 

1.25                        “Commercialization” means the conduct of all
activities undertaken before and after Regulatory Approval relating to the
launch, promotion, marketing, sale, and distribution (including importing,
exporting, transporting, customs clearance, warehousing, invoicing, handling and
delivering Product) of the Product in the Field in or outside of the Territory,
including: (i) sales force efforts, detailing, advertising, medical education,
planning, marketing, sales force training, and sales and distribution;
(ii) scientific and medical affairs; and (iii) investigator-sponsored trials.
“Commercialize” and “Commercializing” have correlative meanings.
Commercialization excludes Development or manufacture of the Product.

 

1.26                        “Commercialization Plan” has the meaning set forth
in Section 6.3.

 

1.27                        “Commercially Reasonable Efforts” means, with
respect to a Party’s obligations under this Agreement with respect to the
Product, [***] for development, regulatory and commercialization activities
conducted [***]. Commercially Reasonable Efforts requires that a Party: [***].

 

1.28                        “Competing Product” has the meaning set forth in
Section 2.8(a).

 

1.29                        “Competing Program” has the meaning set forth in
Section 2.8(c).

 

1.30                        “Compound” means prasterone (dehydroepiandrosterone
(DHEA)).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.31                        “Confidential Information” means all Know-How and
other proprietary scientific, marketing, financial or commercial information or
Data that is generated by or on behalf of a Party or its Affiliates or which one
Party or any of its Affiliates has supplied or otherwise made available to the
other Party or its Affiliates, whether made available orally, in writing, or in
electronic form, including information comprising or relating to concepts,
discoveries, inventions, Data, designs or formulae in relation to this
Agreement; provided that all Licensed Technology is Endoceutics’ Confidential
Information, and all AMAG Data (including all Data licensed by AMAG to
Endoceutics pursuant to Section 4.4(c)), AMAG Inventions, AMAG Reversion IP is
AMAG’s Confidential Information, subject to Section 13.7.

 

1.32                        “Confidentiality Agreement” means that certain
Confidential Disclosure Agreement by and between the Parties dated as of
September 22, 2015.

 

1.33                        “Control” or “Controlled” means, with respect to any
Know-How, Patents or other intellectual property rights, the legal authority or
right (whether by ownership, license or otherwise but without taking into
account any rights granted by one Party to the other Party pursuant to this
Agreement) of a party to grant access, a license or a sublicense of or under
such Know-How, Patents or other intellectual property rights to another party,
or to otherwise disclose proprietary or trade secret information to such other
party, without breaching the terms of any agreement with an Affiliate or a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party.

 

1.34                        “Data” means any and all scientific, technical,
test, marketing or sales data pertaining to the Compound or the Product that is
generated by or on behalf of AMAG or its Affiliates or Sublicensees or by or on
behalf of Endoceutics or its Affiliates or (sub)licensees (including, to the
extent Controlled by Endoceutics or its Affiliates, or any Endoceutics
Collaborators), including research data, clinical pharmacology data, CMC data
(including analytical and quality control data and stability data), pre-clinical
data, clinical data or submissions made in association with any Regulatory
Filings (including any IND or NDA) with respect to the Compound or the Product.

 

1.35                        “Develop” means to develop (including clinical and
non-clinical development), analyze, test and conduct preclinical, clinical and
all other regulatory trials for the Product, as well as all related regulatory
activities. “Developing” and “Development” have correlative meanings.

 

1.36                        “Development Plan” has the meaning set forth in
Section 4.2(a).

 

1.37                        “Dispute” has the meaning set forth in Section 15.2.

 

1.38                        “Divestiture” has the meaning set forth in
Section 2.8(c)(i).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.39                        “DMF” means drug master file maintained with the
FDA, or its foreign equivalent.

 

1.40                        “Dollars” and “$” means the legal currency of the
United States of America.

 

1.41                        “Endoceutics Collaborator” means any Third Party
(sub)licensee of Endoceutics or its Affiliates with respect to the Development,
manufacture or Commercialization of the Product in any country.

 

1.42                        “Endoceutics Data” has the meaning set forth in
Section 10.1(a).

 

1.43                        “Endoceutics Indemnitee” has the meaning set forth
in Section 12.2.

 

1.44                        “Endoceutics Invention” has the meaning set forth in
Section 10.1(b)(ii).

 

1.45                        “Endorecherche Agreement” has the meaning set forth
in Section 16.6.

 

1.46                        “Effective Date” has the meaning set forth in
Section 16.13.

 

1.47                        “Execution Date” has the meaning set forth in the
preamble to this Agreement.

 

1.48                        “Existing Agreements” has the meaning set forth in
Section 11.3(k).

 

1.49                        “Existing Licensed Patents” means [***], and any
renewals, divisions, continuations (in whole or in part), or requests for
continued examination of any of such patents, certificates of invention and
patent applications, and any all patents or certificates of invention issuing
thereon, and any and all reissues, reexaminations, extensions, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.

 

1.50                        “Existing Patents” has the meaning set forth in
Section 11.3(a).

 

1.51                        “Excluded Product” has the meaning set forth in
Section 2.8(a).

 

1.52                        “FCPA” means the U.S. Foreign Corrupt Practices Act
(15 U.S.C. Section 78dd-1, et. seq.), as amended.

 

1.53                        “FDA” means the U. S. Food and Drug Administration
or any successor entity.

 

1.54                        “Field” means the treatment or prevention of VVA and
FSD.

 

1.55                        “First Commercial Sale” means the first sale by AMAG
or any of its Affiliates or Sublicensees to a Third Party for end use or
consumption of the Product after Regulatory Approval has been granted with
respect to the Product. Any sale of the Product among a Party

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

and its Affiliate or Sublicensee or licensee shall not constitute a First
Commercial Sale unless such Affiliate or Sublicensee or licensee is the end user
of the Product. Notwithstanding the foregoing, sales for clinical studies
purposes or compassionate, named patient, charitable, humanitarian program or
similar use will not be considered to constitute a First Commercial Sale.

 

1.56                        “FSD” means female sexual dysfunction.

 

1.57                        “FSD Application” has the meaning set forth in
Section 5.2.

 

1.58                        “FSD Approval” has the meaning set forth in
Section 2.8(a).

 

1.59                        “FSD Study” has the meaning set forth in
Section 4.3(a).

 

1.60                        “FSD Study Consideration” has the meaning set forth
in Section 4.3(a).

 

1.61                        “FSD Study Costs” has the meaning set forth in
Section 4.3(a).

 

1.62                        “GAAP” means the generally accepted accounting
principles of the applicable country or jurisdiction, consistently applied, and
means the international financial reporting standards (“IFRS”) at such time as
IFRS becomes the generally accepted accounting standard and Applicable Laws
require that a Party use IFRS.

 

1.63                        “Generic Product” means, with respect to the Product
in a particular country or jurisdiction, any pharmaceutical product that
(a) (i) contains the same active pharmaceutical ingredients as the Product, in
the same formulation and dosage form as the Product, for intravaginal
administration and is approved by the Regulatory Authority in such country (for
an indication in the Field); or (ii) is approved by the Regulatory Authority in
such country or jurisdiction as a substitutable generic for the Product (for an
indication in the Field) in a manner that relied on or incorporated data
submitted by either Party or either of their Affiliates or sublicensees
(Sublicensees in the case of AMAG) in connection with the Regulatory Filings for
the Product, including through an ANDA or 505(b)(2) NDA, or any enabling
legislation thereof; and (b) is sold in such country or jurisdiction by a Third
Party that is not a sublicensee (Sublicensees in the case of AMAG). Any product
or component thereof (including any Product or component thereof) licensed,
marketed, sold, manufactured or produced by AMAG or its Affiliates or
Sublicensees will not constitute a Generic Product.

 

1.64                        “Governmental Authority” means any national,
international, federal, state, provincial or local government, or political
subdivision thereof, or any multinational organization or any authority, agency
or commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof, or any governmental
arbitrator or arbitral body).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.65                        “HSR Act” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules promulgated thereunder.

 

1.66                        “HSR Conditions” means the following conditions,
collectively: (a) the applicable waiting period under the HSR Act shall have
expired or earlier been terminated; (b) no injunction (whether temporary,
preliminary or permanent) prohibiting consummation of the transaction
contemplated by this Agreement or any material portion hereof shall be in
effect; and (c) no judicial or administrative proceeding opposing consummation
of all or any part of this Agreement shall be pending.

 

1.67                        “HSR Filing” means filings with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
subject matter of this Agreement, together with all required documentary
attachments thereto.

 

1.68                        “ICH” means the International Conference on
Harmonization (of Technical Requirements for Registration of Pharmaceuticals for
Human Use).

 

1.69                        “IND” means an investigational new drug application
or equivalent application filed with the applicable Regulatory Authority, which
application is required to commence human clinical trials in the applicable
country.

 

1.70                        “Indemnitee” has the meaning set forth in
Section 12.3.

 

1.71                        “Indemnitor” has the meaning set forth in
Section 12.3.

 

1.72                        “Insolvency Event” has the meaning set forth in
Section 14.11.

 

1.73                        “Inventions” means all inventions, discoveries,
developments, modifications, enhancements, or improvements, whether or not
patentable (including Know-How and copyrights), relating to the Compound or the
Product that are created or conceived in the course of activities contemplated
by this Agreement or the Supply Agreement.  For clarity, “Inventions” exclude
all AMAG Inventions.

 

1.74                        “JSC” has the meaning set forth in Section 3.1.

 

1.75                        “Know-How” means all technical information, know-how
and data, including inventions, discoveries, trade secrets, specifications,
instructions, processes, formulae, compositions of matter, cells, cell lines,
assays, animal models and other physical, biological, or chemical materials,
expertise and other technology applicable to formulations, compositions or
products or to their manufacture, development, registration, use or marketing or
to methods of assaying or testing them or processes for their manufacture,
formulations containing them or

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

compositions incorporating or comprising them, and including all biological,
chemical, pharmacological, biochemical, toxicological, pharmaceutical, physical
and analytical, safety, quality control, manufacturing, nonclinical and clinical
data, regulatory documents, data and filings, instructions, processes, formulae,
expertise and information, relevant to the research, development, manufacture,
use, importation, offering for sale or sale of, or which may be useful in
studying, testing, developing, producing or formulating, products, or
intermediates for the synthesis thereof.  Know-How excludes Patents.

 

1.76                        “Knowledge” means the actual knowledge of the
following individuals: [***].

 

1.77                        “Licensed Know-How” means all Know-How that
Endoceutics or its Affiliates Controls as of the Execution Date or during the
Term (subject to Section 2.6) that is necessary or reasonably useful for the
Development or Commercialization of the Product in the Field in the Territory.
Notwithstanding the foregoing, if any Third Party becomes an Affiliate of
Endoceutics after the Execution Date through a Change of Control of Endoceutics
or its successors, Licensed Know-How shall exclude any Know-How Controlled by
such Third Party before such Third Party became Endoceutics’ Affiliate except to
the extent (a) such Third Party had granted Endoceutics or any of its Affiliates
rights to such Know-How prior to the date such Third Party became an Affiliate
of Endoceutics or (b) such Know-How was invented by the Third Party or its
Affiliate with the use of the Licensed Know-How or Licensed Patents.

 

1.78                        “Licensed Marks” means the Trademark identified on
Exhibit 1.78 and such other Trademarks as mutually and reasonably agreed to in
advance in writing by the Parties during the Term.

 

1.79                        “Licensed Patents” means all Patents that
Endoceutics or its Affiliates Controls as of the Execution Date or during the
Term (subject to Section 2.6) that are necessary or reasonably useful to Develop
or Commercialize the Product in the Field in the Territory. Notwithstanding the
foregoing, if any Third Party becomes an Affiliate of Endoceutics after the
Execution Date through a Change of Control of Endoceutics or its successors,
Licensed Patents shall exclude [***].

 

1.80                        “Licensed Technology” means the Licensed Know-How
and the Licensed Patents.

 

1.81                        “Losses” has the meaning set forth in Section 12.1.

 

1.82                        “Materials” has the meaning set forth in
Section 4.9.

 

1.83                        “Milestone Event” means any event identified in
Section 8.4(a).

 

1.84                        “Milestone Payment” means any payment identified in
Section 8.4(a) to be made by AMAG to Endoceutics on the occurrence of a
Milestone Event.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.85                        “NDA” means a new drug application (as defined in
the Act and applicable regulations promulgated thereunder by the FDA, as amended
from time to time) (including a new drug application submitted pursuant to the
requirements 21 U.S.C. § 355(b)(2) of the Act (a “505(b)(2) NDA”)), with all
additions, deletion or supplements thereto.

 

1.86                        “NDA 208470” means the NDA No. 208470, as approved
by the FDA on November 16, 2016, and any amendments, supplements, or
replacements thereto.

 

1.87                        “Net Sales” means, with respect to the Product, the
gross amounts invoiced for sales or other dispositions of the Product by or on
behalf of AMAG and its Affiliates and Sublicensees to Third Parties (other than
Sublicensees), less the following deductions to the extent included in the gross
invoiced sales price for the Product or otherwise directly paid or incurred by
AMAG or its Affiliates or Sublicensees, as applicable, with respect to the sale
or other disposition of the Product:

 

(a)                                 normal and customary trade and quantity
discounts actually allowed and properly taken directly with respect to sales of
the Product (provided that such discounts are not applied disproportionately to
the Product when compared to the other products of AMAG or its Affiliates or
Sublicensees, as applicable);

 

(b)                                 credits or allowances given or made for
rejection or return of previously sold Product or for retroactive price
reductions and billing errors;

 

(c)                                  rebates and chargeback payments granted to
managed health care organizations, pharmacy benefit managers (or equivalents
thereof), national, state/provincial, local, and other governments, their
agencies and purchasers and reimbursers, or to trade customers;

 

(d)                                 costs of freight, insurance, and other
transportation charges directly related to the distribution of the Product; and

 

(e)                                  taxes, duties or other governmental charges
(including any tax such as a value added or similar tax, other than any taxes
based on income) levied on or measured by the billing amount for the Product, as
adjusted for rebates and refunds.

 

Such amounts shall be determined in accordance with GAAP, consistently applied.

 

In no event will any particular amount identified above be deducted more than
once in calculating Net Sales. Sales of the Product between any of AMAG or its
Affiliates or Sublicensees for resale shall be excluded from the computation of
Net Sales, but the subsequent resale of the Product to a Third Party shall be
included within the computation of Net Sales. [***].

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

[***].

 

1.88                        [***].

 

1.89                        “Notice Period” has the meaning set forth in
Section 14.2.

 

1.90                        “Out-of-Pocket Expenses” means any amounts paid by a
Party to Third Parties in connection with activities or services conducted by
such Third Parties, including clinical trial materials, contract research,
laboratory services, consulting services, shipping and distribution.

 

1.91                        “Participation Agreement” means that certain
Participation Agreement, dated as of the date hereof, by and between AMAG and
Endoceutics, and all such agreements as may be executed in accordance with such
Participation Agreement, in each case, as may be amended or restated from time
to time.

 

1.92                        “Patent Challenge” has the meaning set forth in
Section 14.4.

 

1.93                        “Patents” means (a) all patents, certificates of
invention, applications for certificates of invention, priority patent filings
and patent applications, and (b) any renewals, divisions, continuations (in
whole or in part), or requests for continued examination of any of such patents,
certificates of invention and patent applications, and any all patents or
certificates of invention issuing thereon, and any and all reissues,
reexaminations, extensions, divisions, renewals, substitutions, confirmations,
registrations, revalidations, revisions, and additions of or to any of the
foregoing.

 

1.94                        “Payment” has the meaning set forth in
Section 9.3(a).

 

1.95                        “PhRMA Code” has the meaning set forth in
Section 6.1.

 

1.96                        “Pricing and Reimbursement Approval” means, with
respect to the Product, the approval, agreement, determination or decision of
any Regulatory Authority establishing the price or level of reimbursement for
the Product, as required in a given country or jurisdiction prior to sale of the
Product in such jurisdiction.

 

1.97                        “Product” means a pharmaceutical product containing
the Compound as the sole active ingredient at dosage strengths of 13 mg or less
per dose and formulated for intravaginal delivery (including any vaginal ovule,
insert or other vaginal delivery format or formulation). For clarity, the
Product excludes any dosage strengths of the Compound over 13 mg per dose and
combinations with other active pharmaceutical ingredients.  If any variations or
changes to the Product (including any changes in formulation or dosage not above
13mg per dose) occur during the Term, the definition of “Product” shall be
inclusive of such changes or variations and all such versions of the Product
shall be treated as a single Product for purposes of Section 8 under this
Agreement.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.98                        “Proposals” has the meaning set forth in
Section 15.3(b).

 

1.99                        “Regulatory Approval” means any and all approvals,
licenses, registrations, permits, notifications and authorizations (or waivers)
of any Regulatory Authority that are necessary for the manufacture, use,
storage, import, transport, promotion, marketing, distribution, offer for sale,
sale or other Commercialization of the Product in any country or jurisdiction.
Regulatory Approval excludes Pricing and Reimbursement Approvals.

 

1.100                 “Regulatory Authority” means any Governmental Authority
that has responsibility in its applicable jurisdiction over the testing,
development, manufacture, use, storage, import, transport, promotion, marketing,
distribution, offer for sale, sale or other commercialization of pharmaceutical
products in a given jurisdiction. For countries where governmental approval is
required for pricing or reimbursement for a pharmaceutical product to be
reimbursed by national health insurance (or its local equivalent), Regulatory
Authority shall also include any Governmental Authority whose review or approval
of pricing or reimbursement of such product is required.

 

1.101                 “Regulatory Filing” means any submission to a Regulatory
Authority, including all applications, filings, submissions, approvals
(including Regulatory Approvals and Pricing and Reimbursement Approvals),
licenses, registrations, permits, notifications and authorizations (or waivers)
with respect to the testing, Development or Commercialization of a product made
to or received from any Regulatory Authority in a given country together with
any related correspondence and documentation submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority, but excluding any DMF
(except as contained in the CMC section of any such submission)) and all
supporting documents and all clinical studies and tests, relating to a product
and all data contained in any of the foregoing, including any INDs and NDAs,
regulatory drug lists, advertising and promotion documents, clinical data,
adverse event files and complaint files, and include any submission to a
regulatory advisory board, marketing authorization application, and any
supplement or amendment thereto.

 

1.102                 “Required Information” has the meaning set forth in
Section 11.4(d).

 

1.103                 “Safety Data” means Data related solely to any adverse
drug experiences and serious adverse drug experience as such information is
reportable to Regulatory Authorities in or outside the Territory. Safety Data
also includes “adverse events”, “adverse drug reactions” and “unexpected adverse
drug reactions” as defined in the ICH Harmonised Tripartite Guideline for
Clinical Safety Data Management: Definitions and Standards for Expedited
Reporting.

 

1.104                 “SEC” means the U.S. Securities and Exchange Commission,
or any successor entity.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.105                 “Senior Officer” means, with respect to Endoceutics, its
Chief Executive Officer, and with respect to AMAG, its Chief Executive Officer.

 

1.106                 “Sublicensee” means an Affiliate of AMAG or a Third Party
to whom AMAG grants a sublicense to Develop and/or Commercialize the Product
(either independently from or in cooperation with such Party), beyond the mere
right to purchase the Product from AMAG and its Affiliates.

 

1.107                 “Sufficient Supply” has the meaning set forth in
Section 8.7.

 

1.108                 “Supply Agreement” has the meaning set forth in
Section 7.1.

 

1.109                 “Term” has the meaning set forth in Section 14.1.

 

1.110                 “Territory” means the United States.

 

1.111                 “Third Party” means any entity other than Endoceutics or
AMAG or an Affiliate of Endoceutics or AMAG.

 

1.112                 “Third Party License” has the meaning set forth in
Section 2.6.

 

1.113                 “Trademark” means any word, name, symbol, color, shape,
designation or any combination thereof, including any trademark, service mark,
trade name, brand name, sub-brand name, trade dress, product configuration,
program name, delivery form name, certification mark, collective mark, logo,
tagline, slogan, design or business symbol, that functions as an identifier of
source or origin, whether or not registered and all statutory and common law
rights therein and all registrations and applications therefor, together with
all goodwill associated with, or symbolized by, any of the foregoing.

 

1.114                 “Valid Claim” means (a) a claim of an issued and unexpired
patent that has not been revoked or held unenforceable, unpatentable or invalid
by a decision of a court or other governmental agency of competent jurisdiction
that is not appealable or has not been appealed within the time allowed for
appeal, and that has not been abandoned, disclaimed, denied or admitted to be
invalid or unenforceable through reissue, re-examination or disclaimer or
otherwise, or (b) a claim of a pending patent application that has not been
(i) cancelled, withdrawn or abandoned or finally rejected by an administrative
agency action from which no appeal can be taken, or (ii) pending for more than
[***] such claim was first presented or is the result of amending another claim
pending for more than [***] (either in the same application or in another
application in the same jurisdiction) so as to add or delete an obvious
limitation, so as to make a trivial or non-substantive change, or so as to
change a matter of form.

 

1.115                 “United States” or “U.S.” means the United States of
America and its territories and possessions.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

1.116                 “VAT” has the meaning set forth in Section 9.3(b).

 

1.117                 “VVA” means vulvovaginal atrophy.

 

1.118                 “Withholding Tax Action” has the meaning set forth in
Section 9.3(c).

 

1.119                 “Withholding Taxes” has the meaning set forth in
Section 9.3(a).

 

2.                                      GRANT OF LICENSES

 

2.1                               Licenses Granted to AMAG. Subject to the terms
and conditions of this Agreement, Endoceutics hereby grants to AMAG, during the
Term:

 

(a)                                 an exclusive (even as to Endoceutics and its
Affiliates, [***] royalty-bearing license, with the right to grant sublicenses
in accordance with Section 2.2, (i) under the Licensed Technology to Develop and
Commercialize, use, offer for sale, sell, import, export, and exploit (and have
others do the foregoing) the Product in the Field in the Territory, (ii) to
incorporate Endoceutics Data included or used in support of any Regulatory
Filings Controlled by or on behalf of Endoceutics, its Affiliates or, subject to
Section 4.4,  Endoceutics Collaborators as of the Execution Date or during the
Term into any Regulatory Filings for the Product in the Territory, and (iii) to
reference any Regulatory Filings Controlled by or on behalf of Endoceutics or
its Affiliates as of the Execution Date or during the Term, and, in each case of
(ii) and (iii), solely for the purpose of exercising the licenses and rights
granted to AMAG hereunder;

 

(b)                                 [intentionally omitted];

 

(c)                                  a non-exclusive license, with the right to
grant sublicenses in accordance with Section 2.2, under the Licensed Technology
to conduct the FSD Study or any AMAG Studies, anywhere in the world (subject to
Sections 4.3(a) and 4.3(b)), solely for the purpose of Developing,
Commercializing, using, offering for sale, selling, importing, exporting, and
exploiting (and have others do the foregoing) the Product in the Field in the
Territory; and

 

(d)                                 an exclusive license, with the right to
grant sublicenses in accordance with Section 2.2, to use the Licensed Marks on
or in connection with the Product in the Field in the Territory in accordance
with this Agreement.

 

2.2                               Sublicenses. AMAG may grant sublicenses under
the licenses granted in Section 2.1 through multiple tiers to (i) its
Affiliates, and (ii) one or more Third Party subcontractors in accordance with
Section 4.8. Any other sublicenses will require the prior written consent of
Endoceutics, which consent shall not be unreasonably withheld, conditioned or
delayed. All sublicenses granted under the licenses granted in Section 2.1 shall
be in writing and shall be subject to, and consistent with, the terms and
conditions of this Agreement. AMAG

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

shall ensure that each agreement with a Sublicensee grants Endoceutics all
rights with respect to Data, Inventions, and Regulatory Filings for the Product
made or generated by such Sublicensee as if such Data, Inventions, and
Regulatory Filings for such Product were made or generated by AMAG. AMAG shall
be responsible for the compliance of its Affiliates and Sublicensees with the
terms and conditions of this Agreement. Within [***]  after execution, AMAG
shall provide Endoceutics with a full and complete copy of each agreement
granting a sublicense under the license granted in Section 2.1 to a Third Party
(provided that the AMAG may redact any confidential or sensitive information
contained therein that is not necessary to confirm compliance with this
Agreement).

 

2.3                               Cross-Territorial Restrictions.

 

(a)                                 AMAG hereby covenants and agrees that it
shall not, and will ensure that its Affiliates and Sublicensees will not, either
directly or indirectly, actively promote, market, distribute, import, sell or
have sold Product into any countries outside the Territory. If AMAG or any of
its Affiliates or Sublicensees receives any order for Product from a prospective
purchaser located in a country outside the Territory, AMAG shall immediately
refer that order to Endoceutics. AMAG shall not accept any such orders.

 

(b)                                 Endoceutics hereby covenants and agrees that
it shall not, and will ensure that its Affiliates or its sublicensees will not,
either directly or indirectly, promote (other than as set forth in the
Commercialization Plan), market, distribute, import, sell or have sold Product
in the Field in the Territory. If Endoceutics or any of its Affiliates or
sublicensees receives any order for Product from a prospective purchaser located
in the Territory, Endoceutics shall immediately refer that order to AMAG. 
Endoceutics shall not accept any such orders.

 

2.4                               Reserved Rights. Endoceutics hereby expressly
reserves (i) all rights to practice, and to grant licenses under, the Licensed
Technology outside of the scope of the licenses and rights granted in
Section 2.1 for any and all purposes, (ii) the right to conduct all activities
to be conducted by Endoceutics as contemplated by this Agreement, including
activities under the Development Plan, the Commercialization Plan and the Supply
Agreement, (iii) the exclusive right (other than with respect to the rights
granted to AMAG pursuant to Section 2.1(c) herein) to Develop the Product in the
Territory solely for the purpose of Developing, Commercializing, making, having
made, using, importing, promoting, selling and offering for sale the Product
outside the Territory, (iv) the exclusive right to Develop and Commercialize,
use, offer for sale, sell, import, export, and exploit the Product outside the
Field in the Territory, (v) the exclusive right to make and, subject to the
rights granted to AMAG pursuant to the Supply Agreement, have made the Product
in the Territory and outside the Territory, and (vi) the exclusive right to
research (other than the rights specifically set forth in definition of
Development herein) the Product and the Compound worldwide.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

2.5                               No Implied Licenses; Negative Covenants.

 

(a)                                 Except as set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by estoppel, implication or otherwise, under or to any Patents, Know-How,
Trademarks, or other intellectual property Controlled by the other Party. AMAG
shall not, nor shall it permit any of its Affiliates or Sublicensees to,
practice or use any Patents, Know-How, or Trademarks licensed to it by
Endoceutics outside the scope of the licenses granted to it under this
Agreement.

 

(b)                                 Subject to Section 2.8(c), AMAG and its
Affiliates may not Develop or Commercialize the Product in combination with any
other active pharmaceutical ingredient.

 

(c)          Subject to Section 2.8(c), AMAG and its Affiliates may not Develop
or Commercialize the Product outside the Field anywhere in the world.

 

2.6                               Disclosure of Know-How; Assistance.
Endoceutics shall, without additional compensation, disclose and make available
to AMAG, [***], all Licensed Know-How (i) that is in existence as of the
Execution Date, within [***] after the Effective Date or (ii) that comes into
existence after the Execution Date and that was not previously provided to AMAG,
promptly upon AMAG’s written request [***].

 

2.7                               Third Party Licenses. If Endoceutics or any of
its Affiliates enters into any agreement with a Third Party after the Effective
Date that includes a license from such Third Party to Endoceutics or its
Affiliates under any Know-How or Patents that are necessary or reasonably useful
to Develop or Commercialize the Product in the Field in the Territory (a “Third
Party License”), then Endoceutics shall notify AMAG, identifying the relevant
Know-How or Patents. Endoceutics shall sublicense to AMAG such Know-How and
Patents under a Third Party License to the extent falling within the definition
of Licensed Technology if: (a) Endoceutics discloses the substantive terms of
the applicable license agreement to AMAG, to the extent applicable to the rights
that would be sublicensed to AMAG, which Endoceutics hereby agrees to do, and
(b) AMAG provides Endoceutics with written notice in which (i) AMAG consents to
adding such Patents and Know-How to the definition of Licensed Technology,
(ii) AMAG agrees to be responsible for [***], and to make all such payments when
due and provide all reports required under such license agreement (the “Third
Party License Payments”), and (iii) AMAG acknowledges in writing that its
sublicense under such license agreement is subject to the terms and conditions
of such license agreement. For clarity, if AMAG does not provide Endoceutics
with a written notice as set forth in sub-clause (b) above, then such Know-How
and Patents shall be excluded from the Licensed Technology; provided, that AMAG
is not entitled to refuse to include such Know-How and Patents under the Third
Party License in the Licensed Technology if [***]. AMAG shall promptly notify
Endoceutics if it becomes aware of any Third Party Know-How or Patents that are
necessary or reasonably useful to Develop or Commercialize the Product in the
Field in the Territory, and shall give Endoceutics the first right to negotiate
and obtain a license from such Third Party under such Know-How or Patents in
accordance with this Section 2.6 for a period of [***] after the date of AMAG’s
notice.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Thereafter, AMAG and its Affiliates may independently negotiate and enter into
an agreement to obtain a license or other rights to such Know-How or Patents.

 

2.8                               Exclusivity.

 

(a)         AMAG. Subject to the terms of this Section 2.8, during the Term and
except (i) as expressly permitted by this Agreement and the Supply Agreement
with respect to the Product or (ii) for any compounds or products affecting the
melanocortin receptor pathway, including, without limitation, bremelanotide
(collectively, “Excluded Products”), AMAG shall not research, develop,
manufacture, or commercialize, itself or with or through any Affiliate or Third
Party (including by performing any services on a contract basis or activities on
a Third Party product) (A) anywhere in the world (including the Territory), the
Compound for delivery by any route of administration; (B) anywhere in the world
(including the Territory), any compound (including the Compound) or product for
use in VVA, and/or (C) in the Territory, commencing on the date of the FSD
Approval in the Territory and continuing for the remainder of the Term, any
compound (including the Compound) for use in FSD ((A) - (C) each, a “Competing
Product”).  Notwithstanding the foregoing, any compound or product for use in
FSD that would be a Competing Product pursuant to Section 2.8(a)(C) (other than
a product containing the Compound), that was either acquired or licensed by AMAG
or its Affiliates, or for which the research, development, manufacture or
commercialization of such compound or product is initiated by or on behalf of
AMAG or its Affiliates, in each case, prior to the date of the first FSD
Approval in the Territory, shall be an Excluded Product and shall not be subject
to the exclusivity obligations set forth in this Section 2.8(a)(C), provided
that (1) the restrictions set forth in Sections 2.5 and 2.8(a)(A) shall continue
to apply to any such Excluded Product for FSD, (2) Section 2.8(a)(B) shall
continue to apply to any such Excluded Product in VVA; and (3) neither AMAG, its
Affiliates nor Sublicensees will promote or market any off-label use of any such
Excluded Products in VVA.  “FSD Approval” shall mean the first Regulatory
Approval for the Product for use in FSD (including any sub-indications or
sub-populations) obtained in the Territory.

 

(b)         Endoceutics. Subject to the terms of this Section 2.8, during the
Term, and except as permitted by this Agreement and the Supply Agreement with
respect to the Product, neither Endoceutics nor its Affiliates shall
commercialize, itself or with or through any Affiliate or Third Party (including
by performing any services on a contract basis or activities on a Third Party
product), any compound or product (including a Generic Product) in the Field in
the Territory.  For clarity, nothing in this Agreement, including this
Section 2.8(b), shall restrict Endoceutics’ or its Affiliates’ right to perform
research and development activities with respect to compounds or products
anywhere in the world, including in the Territory, provided that any
commercialization of such compounds or products in the Field in the Territory
shall be subject to the restrictions in this Section 2.8(b).  For clarity,
Endoceutics shall retain the rights to perform research and development
activities with respect to the Product inside and outside of the Field in the
Territory to the extent permitted by and in accordance with Section 2.4 or
4.2(a)).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(c)          Acquisition of Competing Program. If a Third Party becomes an
Affiliate of a Party or its Affiliate after the Effective Date through a Change
of Control, merger, acquisition, consolidation, reorganization or other similar
transaction (each, an “Acquisition Affiliate”), and as of the closing date of
such transaction, such Third Party is engaged in, the research, development,
manufacture or commercialization of a Competing Product that, if conducted by a
Party, would cause such Party to be in breach of its exclusivity obligations set
forth in Section 2.8(a) or 2.8(b) (such Third Party program, a “Competing
Program”), then:

 

(i)                                    if such transaction results in a Change
of Control of a Party or its Affiliate, then Section 2.8(a) or 2.8(b), as
applicable, shall not apply with respect to such Competing Program and such new
Acquisition Affiliate may continue such Competing Program after such Change of
Control and such continuation shall not constitute a breach of a Party’s
exclusivity obligations set forth in Section 2.8(a) or 2.8(b), as applicable;
provided that such new Acquisition Affiliate conducts such Competing Program
independently of the activities of this Agreement and does not use any of
Endoceutics intellectual property rights or Endoceutics Confidential Information
(except, in the case of AMAG, as may be separately licensed by Endoceutics to
such new Acquisition Affiliate) in the conduct of such Competing Program; and

 

(ii)                if such transaction does not result in a Change of Control
of a Party or its Affiliate, then such Party or its Affiliate and its new
Acquisition Affiliate will have [***] from the closing date of such transaction
to wind down or complete the Divestiture of such Competing Program, and its new
Acquisition Affiliate’s conduct of such Competing Program during such [***]
period shall not be deemed a breach of the exclusivity obligations set forth in
Section 2.8(a) or (b), as applicable; provided that such new Acquisition
Affiliate conducts such Competing Program during such [***] period independently
of the activities of this Agreement and does not use any of Endoceutics
intellectual property or Endoceutics Confidential Information (except, in the
case of AMAG, as may be separately licensed by Endoceutics to such new
Acquisition Affiliate) in the conduct of such Competing Program. “Divestiture”,
as used in this Section 2.8, means the sale or transfer of all rights to the
Competing Program or Competing Product, as applicable, to a Third Party.

 

For clarity, any Competing Program will not be subject to the restrictions set
forth in Section 2.5(b) or 2.5(c), provided that such Party or its Affiliate and
its new Acquisition Affiliate, as applicable, complies with the terms of this
Section 2.8 with respect to such Competing Program.

 

(d)                                 Non-Restricted Activities. It is understood
and agreed that AMAG’s and its Affiliates’ obligations under Section 2.8 will
not apply to any Excluded Product, any research, development, manufacture or
commercialization of any compound or product (other than the Compound or a
product containing the Compound) that is outside of the Field; provided that
AMAG will ensure that during the Term, AMAG personnel that are directly involved
in the Development or Commercialization of the Product in the Field in the
Territory shall not also be directly involved in the research, development,
manufacture or commercialization of any other

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Competing Programs, and such new Affiliate does not use any Endoceutics
intellectual property rights or Endoceutics Confidential Information (except as
may be separately licensed by Endoceutics to such new Affiliate) in the conduct
of such Competing Program.

 

2.9                               Use of Licensed Mark.

 

(a)         AMAG and its Affiliates, Sublicensees and subcontractors, shall only
use the Licensed Marks and Product logo in its Commercialization of the Product
in the Territory unless the Parties agree otherwise in writing.  AMAG hereby
agrees that all use of the Licensed Marks by AMAG, and any goodwill associated
with the use of the Licensed Marks by AMAG, shall inure to the benefit of
Endoceutics. AMAG shall not (i) oppose otherwise challenge, or assist any Third
Party in opposing or otherwise challenging any application for registration,
re-registration, or renewal of the Licensed Marks; (ii) apply for or otherwise
seek (or assist any Third Party in applying for or otherwise seeking) complete
or partial revocation, cancellation, invalidation, or removal of the Licensed
Marks from any register; or (iii) challenge or bring (or assist any Third Party
in challenging or bringing) any proceeding or action in relation to the use or
ownership of the Licensed Marks. If AMAG is required to use any Licensed Mark by
Applicable Law, AMAG shall so notify Endoceutics and within [***] of such
notification, Endoceutics shall provide to AMAG Endoceutics’ then effective
standards of use for the relevant Licensed Mark, which shall be reasonable and
consistent with Endoceutics’ internal policies and arrangements with other
Trademark licensees.

 

(b)         AMAG shall use the Licensed Marks pursuant to this Agreement solely
(i) in the manner specified in this Agreement and (ii) in connection with the
Product as permitted under this Agreement, and not for any other goods or
services. For clarity, AMAG and its Affiliates or Sublicensees shall be entitled
to use the corporate brand of AMAG or its Affiliates or Sublicensees (as
applicable) on the Product sold in or distributed in the Field in the Territory.
Endoceutics hereby agrees that all use of the corporate brand of AMAG or its
Affiliates or Sublicensees (as applicable), and any goodwill associated with the
use of the corporate brand of AMAG or its Affiliates or Sublicensees (as
applicable) shall inure to the benefit of AMAG or its Affiliates or Sublicensees
(as applicable). AMAG hereby agrees that all use of the corporate brand of
Endoceutics or its Affiliates (as applicable), and any goodwill associated with
the use of the corporate brand of Endoceutics or its Affiliates (as applicable)
shall inure to the benefit of Endoceutics or its Affiliates (as applicable).  As
set forth in further detail and subject to the terms and conditions in the
Supply Agreement, Endoceutics shall provide AMAG with Products and packaging
(including boxes and Product leaflets) and the Licensed Marks for advertising
and information-marketing messages bearing the Licensed Marks.

 

(c)          Endoceutics may provide guidelines regarding the form of use for
the Licensed Marks throughout the Territory. AMAG agrees to use the Licensed
Marks only in a manner that is approved by the Parties pertaining to the
particular font, typeface, stylization, logo, design and placement of the
Licensed Marks.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

3.                                      GOVERNANCE

 

3.1                               Joint Steering Committee. Promptly after the
Effective Date, the Parties shall establish a joint steering committee (the
“JSC”), composed of an equal number of senior officers of each Party, to oversee
and guide the Development and Commercialization of the Product in the Field in
the Territory and the collaboration of the Parties under this Agreement. The JSC
shall in particular:

 

(a)                                 provide a forum for the discussion and
advisement of the Development and Commercialization of the Product in the Field
in the Territory;

 

(b)                                 subject to Section 5.1, monitor all
regulatory actions, communications and submissions for the Product under the
Development Plan;

 

(c)          review, discuss, and suggest updates to the Development Plan;

 

(d)         review and discuss the FSD Study and any AMAG Studies;

 

(e)          discuss the supply of Product by Endoceutics to AMAG under the
Supply Agreement;

 

(f)           review, discuss, and suggest updates to the Commercialization
Plan;

 

(g)         facilitate the exchange of Data between the Parties; and

 

(h)         perform such other functions as appropriate to further the purposes
of this Agreement, as expressly set forth in this Agreement or allocated to it
by the Parties’ written agreement.

 

The JSC shall have only the powers expressly assigned to it in this Section 3.1
and elsewhere in this Agreement, and shall have no power to amend, modify, or
waive compliance with this Agreement.

 

3.2                               Members. Each Party shall initially appoint
[***] representatives to the JSC, each of whom will be an officer or employee of
the applicable Party having sufficient seniority within such Party to make
decisions arising within the scope of the JSC’s responsibilities. The JSC may
change its size from time to time by mutual consent of its members, and each
Party may replace its representatives at any time upon written notice to the
other Party. The JSC shall have a chairperson selected by AMAG. The role of the
chairperson shall be to convene and preside at the meetings of the JSC and to
ensure the preparation of meeting minutes, but the chairperson shall have no
additional powers or rights beyond those held by other JSC representatives. Each
Party may invite up to [***] observers to a JSC meeting, provided that such
participants will have no right to participate in such meeting.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

3.3                               Meetings. The JSC shall meet at least one
(1) time per Calendar Quarter, unless the Parties mutually agree in writing to a
different frequency for such meetings. Either Party may also call a special
meeting of the JSC (by videoconference or teleconference) on at least [***]
prior written notice to the other Party in the event such Party reasonably
believes that a significant matter must be addressed prior to the next regularly
scheduled meeting, and such Party shall provide the JSC, no later than [***]
prior to the special meeting, with materials reasonably adequate to enable an
informed decision. No later than [***] prior to any meeting of the JSC, the
chairperson of the JSC shall prepare and circulate an agenda for such meeting;
provided, however, that either Party may propose additional topics to be
included on such agenda, either prior to or in the course of such meeting. The
JSC may meet in person, by videoconference or by teleconference, as the Parties
agree. [***].  Meetings of the JSC shall be effective only if at least [***] of
each Party is present or participating in such meeting. The chairperson of the
JSC shall prepare reasonably detailed written minutes of all JSC meetings that
reflect all material discussions at such meetings. The JSC chairperson shall
send draft meeting minutes to each member of the JSC for review and approval
within [***] after each JSC meeting. Such minutes shall be deemed approved
unless one or more members of the JSC object to the accuracy of such minutes
within [***] of receipt.

 

3.4                               Alliance Managers. Promptly after the
Effective Date, each Party shall appoint an individual to act as the alliance
manager for such Party (the “Alliance Manager”). Each Alliance Manager shall be
responsible for alliance management between the Parties on a day-to-day basis
throughout the Term. Each Alliance Manager shall be permitted to attend meetings
of the JSC. The Alliance Managers shall be the primary contact for the Parties
regarding the activities contemplated by this Agreement and shall facilitate all
such activities. Each Party may replace its Alliance Manager with an alternative
representative at any time with prior written notice to the other Party. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager. Each Alliance Manager shall be charged with creating
and maintaining a collaborative work environment within the JSC.

 

3.5                               [***].

 

4.                                      DEVELOPMENT

 

4.1                               Development Responsibilities. Subject to the
terms and conditions of this Agreement, AMAG (itself and with its Affiliates and
Sublicensees, as applicable) shall be responsible, in collaboration with
Endoceutics, for all Development of the Product (including all clinical trials,
formulation studies and regulatory activities) in the Field in the Territory,
including under Sections 4.2(b) and 4.3(a) below. AMAG shall consult with
Endoceutics on, and shall keep Endoceutics regularly and fully informed of, the
Development of the Product in the Field in the Territory. AMAG shall consider
Endoceutics’ comments to the Development of the Product in the Field in the
Territory in good faith.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

4.2                               Development Plan.

 

(a)                                 The Parties shall have responsibility for
the Development of the Product in the Field in the Territory in accordance with
a written development plan (the “Development Plan”) as mutually agreed by the
Parties (subject to Section 4.3(a)), which such Development Plan will allocate
responsibilities for the respective Development activities between the Parties.
The Development Plan will include clinical studies and related budgets for
(i) the FSD Study, as such studies have been discussed by Endoceutics with the
FDA as of the Execution Date, and (ii) any AMAG Studies. An initial Development
Plan is attached as Exhibit 4.2 hereto. From time to time, [***], the Parties
shall update the Development Plan as mutually agreed by the Parties.

 

(b)                                 Considering the expertise of Endoceutics in
the Field, AMAG may request that Endoceutics conduct Development activities, in
addition to those set forth in Section 4.3(a) below, for the Product in the
Field in the Territory on AMAG’s behalf, taking into account Endoceutics’
capabilities and resources to conduct such Development activities. If
Endoceutics agrees to conduct or assist with any such activities, the Parties
shall negotiate the terms and conditions of such activities and amend the
Development Plan accordingly.

 

4.3                               Conduct of Development Activities.

 

(a)         Sexual Dysfunction Study. Pursuant to the Development Plan and
subject to Section 5.1, Endoceutics shall use Commercially Reasonable Efforts to
conduct [***] clinical studies for the Product for use in FSD [***]  for the
purpose of generating Data in accordance with the FDA requirements to enable the
Parties to submit such Data to the FDA pursuant to Endoceutics’ IND to support
Regulatory Approval of the Product for use in FSD in the Territory (the “FSD
Study”). Endoceutics shall consult with AMAG with respect to the FSD Study and
shall consider AMAG’s comments in good faith; provided that [***] shall have
final-decision making authority with respect to the FSD Study, including the
portion of the Development Plan related thereto; provided that Endoceutics will
not undertake any action that AMAG in good faith reasonably demonstrates [***]. 
In consideration of Endoceutics’ conduct of the FSD Study, AMAG shall pay to
Endoceutics an amount corresponding to [***] of the direct costs (the “FSD Study
Consideration”) with AMAG paying up to a maximum of twenty million dollars
($20,000,000). The direct costs shall be comprised of the actual internal costs
and out-of-pockets expenses directly related to such FSD Study (the “FSD Study
Costs”).  [***].  Endoceutics shall invoice the FSD Study Consideration to AMAG
on a monthly basis within thirty (30) days following the end of each calendar
month, and each such invoice shall be accompanied by reasonable supporting
documentation evidencing the amounts reflected in such invoice.  Absent AMAG
contesting, in good faith, the amounts reflected in an invoice, payment shall be
due to Endoceutics within thirty (30) days following AMAG’s receipt of each such
properly documented invoice.  [***]. For the avoidance of doubt, (i) Endoceutics
may use (and may disclose to Affiliates and Third Parties for use of) all Data
and all other Know-How generated from such FSD Study for the purposes of
obtaining and maintaining Regulatory Approval for the Product outside the
Territory, and (ii) AMAG shall have the right to use all Data and all other
Know-How generated from such FSD Study for the purposes of obtaining and
maintaining

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Regulatory Approval for the Product in the Field in the Territory in accordance
with the terms of this Agreement.

 

(b)                                 Other AMAG Studies. Subject to obtaining
Endoceutics’ prior written consent, such consent not to be unreasonably
withheld, conditioned, or delayed, AMAG may, alone, or through an Affiliate or
Sublicensee, conduct one or more additional clinical studies of the Product in
the Field anywhere in the world for the purpose of obtaining or maintaining
Regulatory Approval of the Product in the Field in the Territory or for
Commercializing the Product in the Field in the Territory that are not the FSD
Study (each, an “AMAG Study”). Notwithstanding the foregoing, for clarity, AMAG
shall be entitled to support any investigator-sponsored study for the Product
subject to Endoceutics’ review and comment. Endoceutics shall solely own all
Data, Inventions, Patents, and Know-How, created, conceived or generated by or
on behalf of AMAG in connection with such AMAG Studies. Such Data, Inventions,
Patents, and Know-How will be included in the Licensed Technology subject to the
license grants set forth in Section 2.1 and subject to Endoceutics’ reservation
of rights in Section 2.4. For the avoidance of doubt, (i) Endoceutics shall have
the right to use (and may disclose to Affiliates and Third Parties for use of)
all Data and all other Know-How generated from such AMAG Studies for the
purposes of obtaining and maintaining Regulatory Approval for the Product in or
outside the Field outside the Territory, and (ii) AMAG shall have the right to
use all Data and all other Know-How generated from such AMAG Studies for the
purposes of obtaining and maintaining Regulatory Approval for the Product in the
Field in the Territory in accordance with the terms of this Agreement. [***].

 

(c)          Data Exchange and Use.

 

(i)                    FSD Study. With respect to the FSD Study, Endoceutics
shall promptly provide AMAG with copies of all Data with respect to the conduct
of the FSD Study. [***].

 

(ii)                                AMAG Study. With respect to any AMAG Study,
AMAG shall promptly provide Endoceutics with copies of all Data with respect to
the conduct of the AMAG Study. [***].

 

4.4                               Endoceutics Collaborators; Data Sharing.

 

(a)         Endoceutics Collaborator Data Sharing.  [***].

 

(b)         Endoceutics Data Sharing with Endoceutics Collaborators.  [***].

 

(c)          AMAG Commercialization Data and Commercialization Inventions. 
Subject to Sections 10.1(a), 10.1(b) and 13.7, during the Term, AMAG hereby
grants to Endoceutics and its Affiliates [***].

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

4.5                               Conduct of Development Activities. Each Party
shall perform its Development activities for the Product in the Field in the
Territory in compliance with all Applicable Laws, including good scientific and
clinical practices under the Applicable Laws of the country in which such
activities are conducted.

 

4.6                               Records and Updates. Each Party conducting
Development activities shall maintain records, in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, which shall
fully and properly reflect all work done and results achieved by or on behalf of
such Party in the performance of Development activities pursuant to this
Agreement. Each Party shall keep the JSC regularly informed of the status of all
Development activities with respect to the Product in the Field in the Territory
conducted by it pursuant to this Agreement. Without limiting the foregoing,
[***], each Party shall provide the JSC with summaries in reasonable detail of
all Data generated or obtained in the course of such Party’s and its Affiliates’
and sublicensees’ performance of Development activities with respect to the
Product.

 

4.7                               Development Diligence. Each Party shall use
Commercially Reasonable Efforts to perform its Development activities pursuant
to the Development Plan for the Product in the Field in the Territory.

 

4.8                               Use of Subcontractors.

 

(a)                                 AMAG may perform any of its activities,
including its obligations under this Article 4 and Article 6, under this
Agreement through one or more subcontractors; provided, [***].

 

(b)         Endoceutics may perform any of its activities, including its
obligations under this Article 4 and Article 6, under this Agreement through one
or more subcontractors; provided, [***].

 

4.9                               Materials Transfer. To facilitate the
Development activities contemplated by this Agreement, either Party may provide
to the other Party certain biological materials or chemical compounds Controlled
by the supplying Party (collectively, “Materials”) for use by the other Party in
furtherance of such Development activities. Except as otherwise provided for
under this Agreement, all such Materials delivered to the other Party will
remain the sole property of the supplying Party, will be used only in
furtherance of the Development activities conducted in accordance with this
Agreement, will not be used or delivered to or for the benefit of any Third
Party, except for sublicensees (Sublicensees in the case of AMAG) or
subcontractors, without the prior written consent of the supplying Party, and
will be used in compliance with all Applicable Laws. The Materials supplied
under this Agreement must be used with prudence and appropriate caution in any
experimental work because not all of their characteristics may be known. Except
as expressly set forth in this Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY
OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE
MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF
ANY THIRD PARTY.

 

5.                                      REGULATORY ACTIVITIES

 

5.1                               Regulatory Filings and Interactions. Promptly
following the Effective Date (and in any event [***] after the Effective Date),
Endoceutics shall and hereby does assign and transfer all Regulatory Filings and
the Regulatory Approval (including the NDA 208470) for the Product in VVA in the
Territory to AMAG; provided that Endoceutics shall retain IND 108801 solely for
the purposes of conducting the FSD Study as provided in Section 5.2.  Promptly
following completion of the FSD Study, Endoceutics shall and hereby does assign
and transfer IND 108801 to AMAG.  Promptly following such assignment, AMAG shall
file an application for Regulatory Approval for the Product in FSD with the FDA
[***].  For clarity, notwithstanding each Party’s respective obligation to
pursue Regulatory Approval for the Product in FSD in the Territory, if [***].
For clarity, Endoceutics will not be required to transfer any DMFs or any
manufacturing information (except as contained in the CMC section of any such
Regulatory Filings and/or Regulatory Approvals for the Product in the Territory)
maintained by or on behalf of Endoceutics or any Third Party, including any
contract manufacturer; provided that AMAG has access to or rights to
cross-reference those DMFs and/or relevant manufacturing information for the
Product pursuant to this Agreement and the Supply Agreement to permit AMAG to
comply with its regulatory obligations with respect to the Product in the Field
in the Territory or to exercise AMAG’s rights under this Agreement or the Supply
Agreement.  [***].  AMAG shall be the holder of all Regulatory Approvals for the
Product in the Field in the Territory (other than any DMFs (except as contained
in the CMC section of any such Regulatory Approvals for the Product in the
Territory)) and shall have responsibility for maintaining such Regulatory
Approval and for interactions with Regulatory Authorities with respect to the
Product in the Field in the Territory, other than with respect to DMF or
manufacturing matters as otherwise set forth in this Section 5.1 or the Supply
Agreement. The Parties shall consult with each other through the JSC regarding,
and keep the other Party regularly and fully informed of, the preparation,
Regulatory Authority review, and approval of submissions and communications with
Regulatory Authorities with respect to the Product in the Field in the
Territory.  In addition, each Party shall promptly provide the other Party with
copies of all material documents, information, and correspondence received from
a Regulatory Authority and, upon reasonable request, with copies of any other
documents, reports and communications from or to any Regulatory Authority
relating to the Product or activities under this Agreement.  [***].

 

5.2                               Regulatory Activities relating to FSD Study.
Endoceutics shall be the holder of IND 108801 for the Product solely for the
purpose of conducting the FSD Study as provided in this Section 5.2 and shall
have primary responsibility for maintaining such IND and for

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

interactions with Regulatory Authorities with respect to the FSD Study until
completion of the FSD Study [***].  Subject to the terms of the Development Plan
for the FSD Study and this Section 5.2, [***]. The Parties shall consult with
each other, and keep the other Party regularly and fully informed of, the
preparation, Regulatory Authority review, and approval of submissions and
communications with Regulatory Authorities with respect to the FSD Study.
[***].  In addition, in the event that AMAG wishes to conduct AMAG Studies while
Endoceutics is the holder of IND 108801, the Parties will work together in good
faith to find a mutually agreeable regulatory solution to permit AMAG to conduct
such AMAG Studies.  Promptly following a decision not to conduct or continue the
FSD Study(ies), Endoceutics shall and hereby does assign and transfer IND 108801
to AMAG along with any additional Regulatory Filings for the Product in FSD in
the Territory.  On and after such assignment, all regulatory responsibilities
relating to the Product for use in FSD in the Territory will be controlled by
AMAG and governed by the terms and conditions in Section 5.1.

 

5.3                               Adverse Event Reporting; Pharmacovigilance
Agreement. Endoceutics shall be solely responsible for maintaining the global
safety database for the Product [***].  [***] and provide any and all safety
information to Endoceutics for it to meet its obligations of keeping the global
safety database for the Product as set forth in the previous sentence. As
between the Parties: (a) Endoceutics shall be responsible for the
pharmacovigilance surveillance, timely reporting of all relevant adverse drug
reactions/experiences, Product quality, Product complaints and Safety Data
relating to the Compound and the Product to the appropriate Regulatory
Authorities outside the Territory; and (b) except as otherwise agreed in writing
by the Parties, AMAG shall be responsible for the pharmacovigilance
surveillance, timely reporting of all relevant adverse drug
reactions/experiences, Product quality, Product complaints and Safety Data
relating to the Compound and the Product in the Field to the appropriate
Regulatory Authorities in the Territory, in each case in accordance with
Applicable Laws of the relevant countries and Regulatory Authorities. The
Parties shall cooperate with each other with respect to their respective
pharmacovigilance responsibilities, and each Party shall be solely responsible
for costs relating to its respective pharmacovigilance responsibilities, unless
agreed otherwise by the Parties in writing. Within [***] after the Effective
Date, the Parties shall enter into a pharmacovigilance agreement on terms that
comply with ICH guidelines, including: (i) providing detailed procedures
regarding the maintenance of core safety information and the exchange of Safety
Data relating to the Compound and the Product worldwide within appropriate
timeframes and in an appropriate format to enable each Party to meet both
expedited and periodic regulatory reporting requirements; and (ii) ensuring
compliance with the reporting requirements of all applicable Regulatory
Authorities on a worldwide basis for the reporting of Safety Data in accordance
with standards stipulated in the ICH guidelines, and all applicable regulatory
and legal requirements regarding the management of Safety Data.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

6.                                      COMMERCIALIZATION

 

6.1                               Commercialization Responsibilities. In order
to leverage Endoceutics’ expertise with the Product and its advertising and
marketing plan for the Product, Endoceutics may directly source, finance and
conduct, itself or through its Affiliates or subcontractors, additional
Commercialization activities for the Product in the Field in the Territory,
which scope of activities shall be agreed to by the Parties reasonably and in
good-faith; provided however, that (a) AMAG shall have final decision making
authority for determining the Commercialization strategy regarding the
Commercialization of the Product in the Field in the Territory, and [***]. 
Notwithstanding the foregoing, Endoceutics may during the Term [***] conduct,
itself or through its Affiliates or subcontractors, complementary marketing
activities to support Commercialization of the Product in the Field in the
Territory, [***]; provided, that AMAG shall be entitled, at its sole discretion,
to withhold its approval of the conduct of any such Commercialization activities
only if [***].  Subject to AMAG’s approval rights in this Section 6.1, the scope
of the exclusive license granted to AMAG in the Territory for the Product, the
restrictions on Endoceutics set forth in Sections 13.4 and 13.7, or any
applicable exclusivity restrictions on Endoceutics under Section 2.8, the
Parties intend that [***].

 

6.2                               Responsibilities. AMAG shall have the
exclusive right (subject to Endoceutics’ Commercialization activities as set
forth in Section 6.1 or the Commercialization Plan) to Commercialize the Product
in the Field in the Territory during the Term, subject to the terms and
conditions of this Agreement.  Without limiting the foregoing, subject to
Endoceutics’ Commercialization activities as set forth in Section 6.1 or the
Commercialization Plan [***], during the Term, AMAG will have the exclusive
right and final-decision making authority for the following with respect to the
Product in the Field in the Territory: (a) establishing the Commercialization
(including marketing) strategy and tactics (with consultation with Endoceutics);
(b) establishing pricing and reimbursement; (c) managed care contracting;
(d) receiving, accepting and filling orders; (e) distribution to customers;
(f) controlling invoicing, order processing and collecting accounts receivable
for sales; (g) recording sales in its books of account for sales,
(h) development and distribution of promotional and scientific materials; and
(i) engagements with healthcare professionals and healthcare entities. Unless
otherwise agreed to by the Parties in writing, AMAG shall be responsible for all
costs and expenses incurred by AMAG in connection with the foregoing, including
the costs of (i) advertising, (ii) public relations, (iii) social media,
(iv) payers, (iii) distribution, (iv) sales team and (v) education (MSL); [***].
AMAG shall be responsible for booking all sales and be responsible for trade and
distribution, reimbursement, ensuring of product availability in the Territory,
subject to Endoceutics’ performance under the Supply Agreement.

 

6.3                               Commercialization Plan. AMAG and Endoceutics
shall jointly prepare a mutually agreed initial plan for the launch, marketing,
and promotion of the Product in the Field in the Territory during the one
(1) year after the Effective Date (the “Commercialization Plan”). The
Commercialization Plan will include detailed responsibilities and financial
commitments of each of the Parties with respect to the Commercialization of the
Product in the Field in the Territory, as well as a detailed budget for each
activity, provided that unless

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

expressly stated otherwise, any costs or budgets outlined in the
Commercialization Plan shall not include any indirect, overhead or allocation of
general and administrative costs with respect to either Party.  AMAG and
Endoceutics shall update the Commercialization Plan on an annual Calendar Year
basis (to cover the subsequent one (1)-Calendar Year period); provided that
[***].  The initial Commercialization Plan shall be attached here to as
Exhibit 6.3 and each Commercialization Plan shall be updated annually no later
than [***] of each Calendar Year (with such initial annual update to be provided
no later than [***]).

 

6.4                               Diligence. During the Term, AMAG shall use
Commercially Reasonable Efforts to market, promote, and otherwise Commercialize
the Product in the Field in the Territory.  During the Term, each Party shall
use Commercially Reasonable Efforts to perform the Commercialization activities
assigned to it under Section 6.1 or in the Commercialization Plan.

 

7.                                      MANUFACTURE AND SUPPLY.

 

7.1                               The Parties shall enter into a supply
agreement on or about the Effective Date in the form attached as Exhibit 7.1
hereto (the “Supply Agreement”).

 

8.                                      FEES AND PAYMENTS

 

8.1                               License Mark Payments. AMAG shall make
one-time, non-refundable, non-creditable payments to Endoceutics of one hundred
and fifty thousand Dollars ($150,000) in consideration for the grant of rights
to the Licensed Mark for the Territory, within five (5) days after the Effective
Date. This payment will be the sole consideration for the License Mark.

 

8.2                               License Payments.

 

(a)         Upfront Payment. AMAG shall make one-time, non-refundable,
non-creditable payments to Endoceutics of forty nine million eight hundred and
fifty thousand Dollars ($49,850,000) in consideration for the license to the
Licensed Technology granted under this Agreement within five (5) days after the
Effective Date.

 

(b)         Anniversary Payment. AMAG shall make a one-time, non-refundable,
non-creditable payment to Endoceutics of ten million Dollars ($10,000,000) on
the date that is one (1) year after the Effective Date.

 

8.3                               Equity Grant. AMAG shall issue common stock to
Endoceutics pursuant to the Participation Agreement within five (5) days after
the Effective Date.

 

8.4                               Annual Net Sales Milestones.

 

(a)                                 Within [***] after the end of each Calendar
Quarter in which aggregate annual Net Sales of the Product in the Field in the
Territory first reach any threshold indicated in

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

the Milestone Events listed below in a given Calendar Year, AMAG shall pay to
Endoceutics the one-time, non-refundable, non-creditable Milestone Payment set
forth below:

 

Annual Net Sales Milestone Events

 

Milestone
Payments

 

First Calendar Year in which aggregate annual Net Sales of Product in the
Territory equal or exceed one hundred fifty million Dollars ($150,000,000)

 

$

15,000,000

 

First Calendar Year in which aggregate annual Net Sales of Product in the
Territory equal or exceed three hundred million Dollars ($300,000,000)

 

$

30,000,000

 

First Calendar Year in which aggregate annual Net Sales of Product in the
Territory equal or exceed five hundred million Dollars ($500,000,000)

 

$

[***]

 

First Calendar Year in which aggregate annual Net Sales of Product in the
Territory equal or exceed one billion Dollars ($[***])

 

$

[***]

 

First Calendar Year in which aggregate annual Net Sales of Product in the
Territory equal or exceed three billion Dollars ($[***])

 

$

[***]

 

First Calendar Year in which aggregate annual Net Sales of Product in the
Territory equal or exceed five billion Dollars ($[***])

 

$

[***]

 

 

(b)                                 For clarity, the annual Net Sales Milestone
Payments set forth in this Section 8.4 shall be payable only once, upon the
first achievement of the applicable Milestone Event and shall be additive so
that if all six (6) Milestone Events set forth in Section 8.4(a) are achieved in
the same Calendar Year, AMAG shall pay to Endoceutics all six (6) Milestone
Payments. The maximum total amount payable under this Section 8.4 is eight
hundred ninety-five million Dollars ($895,000,000).

 

8.5                               Royalty Payments.

 

(a)                                 Royalty Rate. Subject to the terms and
conditions of this Agreement, AMAG shall pay Endoceutics non-refundable,
non-creditable royalties as set forth below on aggregate annual Net Sales of
Product in the Territory during the Royalty Term, as calculated by multiplying
the applicable royalty rate set forth below by the corresponding amount of
incremental Net Sales of Product in the Territory in such Calendar Year.

 

Aggregate Calendar Year Net Sales of Product in the Territory

 

Royalty
Rate

For that portion of Calendar Year aggregate Net Sales of Product less than or
equal to one hundred fifty million Dollars ($150,000,000)

 

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

For that portion of Calendar Year aggregate Net Sales of Product greater than
one hundred fifty million Dollars ($150,000,000) and less than or equal to one
billion Dollars ($1,000,000,000)

 

[***]

For that portion of Calendar Year aggregate Net Sales of Product greater than
one billion Dollars ($1,000,000,000)

 

[***]

 

By way of example, but not limitation, [***].

 

(b)                                 Royalty Term. Royalties shall be paid on the
sum of Net Sales of Product in the Territory from the First Commercial Sale of
Product for so long as Product is sold (the “Royalty Term”).

 

(c)                                  Valid Claim. If royalties are payable under
Section 8.5(a) after the later of (i) the expiration date of the last to expire
of an Existing Licensed Patent containing a Valid Claim that covers the use or
sale of the Product in the Field in the Territory, and (ii) [***] years after
the first commercial sale of the Product in the Field in the Territory, then the
royalty rates provided in Section 8.5(a) for the Product shall be reduced by
[***] from those set forth in the above table in Section 8.5(a) for the
remainder of the Royalty Term.

 

(d)                                 Generic Competition. If one or more Generic
Products are launched in the Territory during the Term, the applicable royalty
rates for Net Sales of the Product set forth in Section 8.5 will be reduced
[***]. Unless otherwise agreed by the Parties, the unit sales of each such
Generic Product sold during a Calendar Quarter will be as reported by IMS
America Ltd. of Plymouth Meeting, Pennsylvania (“IMS”) or any successor to IMS
or any other independent sales auditing firm reasonably agreed upon by the
Parties.

 

(e)                                  Third Party Payments. AMAG may deduct from
any royalty payments to Endoceutics under this Section 8.5 for the Product [***]
of any licensee fees, milestone payments, and royalties paid by AMAG in
consideration for a license under Third Party Patents, [***], provided, that
AMAG will be entitled to carry forward to subsequent Calendar Quarters any
deductions [***] until all such amounts are fully deducted.  If AMAG deducts any
amount from its royalty payments otherwise due through the mechanism set forth
in this Section 8.5(e) and [***].

 

(f)           Royalty Floor. Notwithstanding Sections 8.5(c), 8.5(d), and
8.5(e), in no event shall the royalty reductions in Sections 8.5(c), 8.5(d), and
8.5(e) collectively reduce the royalty rate payable by AMAG to Endoceutics set
forth in the table in Section 8.5(a) by more than [***].

 

8.6                               Endoceutics Payments to Third Parties. 
Endoceutics shall be solely responsible for all payments, including royalties
and milestone payments, due with respect to the

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Product pursuant to any agreement Endoceutics has in place with a Third Party as
of the Execution Date, including any Existing Agreement.

 

8.7                               Supply Milestone. AMAG shall make a one-time,
non-refundable, non-creditable payment to Endoceutics of ten million Dollars
($10,000,000) within thirty (30) days following its receipt of [***] 
(“Sufficient Supply”) from Endoceutics pursuant to the Supply Agreement that are
in conformance with the Product requirements set forth in the Supply Agreement;
provided, that if Endoceutics does not provide Sufficient Supply to AMAG before
[***], such payment shall be reduced to [***], and if Endoceutics does not
provide Sufficient Supply to AMAG before [***].

 

9.                                      PAYMENT; RECORDS; AUDITS

 

9.1                               Payment; Reports. Royalty payments due by AMAG
to Endoceutics under Section 8.5 shall be calculated by AMAG on a monthly basis
based on Net Sales of the Product and paid within [***] after the end of each
month. Royalty payments due under Section 8.5 shall be accompanied by a report
setting forth Net Sales of Product by AMAG and its Affiliates and Sublicensees
in the Territory in sufficient detail to permit confirmation of the accuracy of
the royalty payment made, including the number of Product sold, the gross sales
and Net Sales of Product, the royalties payable, the method used to calculate
the royalties, the exchange rates used and any adjustments to royalties in
accordance with Section 8.5.

 

9.2                               Exchange Rate; Manner and Place of Payment.
All payments shall be payable in Dollars. When conversion of payments from any
currency other than Dollars is required, such conversion shall be at an exchange
rate equal to the weighted average of the rates of exchange for the currency of
the country from which such payments are payable as published by The Wall Street
Journal, Eastern U.S. Edition, during the Calendar Quarter in which the
applicable sales were made. All payments owed under this Agreement shall be made
by wire transfer in immediately available funds to a bank and account designated
on Exhibit 9.2, unless otherwise specified in writing by Endoceutics.

 

9.3                               Taxes.

 

(a)                                 General. Except as provided in this
Section 9.3, each Party is responsible for its own taxes, duties, levies,
imposts, assessments, deductions, fees, withholdings or similar charges imposed
on or measured by net income or overall gross income (including branch profits),
gross receipts, capital, ability or right to do business, property, and
franchise or similar taxes pursuant to Applicable Law. The milestones, royalties
and other amounts payable by AMAG to Endoceutics pursuant to this Agreement
(each, a “Payment”) shall be paid free and clear of any and all taxes, except
for any withholding of taxes, duties, levies, imposts, assessments, deductions,
fees, and other similar charges required by Applicable Law (“Withholding
Taxes”). AMAG shall (after providing Endoceutics a reasonable opportunity to
obtain a reduction or exemption from any otherwise applicable Withholding Taxes)
deduct or

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

withhold from the Payments any Withholding Taxes that it is required by
Applicable Law to deduct or withhold. Notwithstanding the foregoing, if
Endoceutics is entitled under any applicable tax treaty to a reduction of rate
of, or the elimination of, applicable Withholding Taxes, it may deliver to AMAG
or the appropriate governmental authority (with the reasonable assistance of
AMAG to the extent that this is reasonably required and is expressly requested
in writing) the prescribed forms valid under Applicable Law necessary to
lawfully reduce the applicable rate of withholding or to relieve AMAG of its
obligation to withhold such Withholding Taxes and AMAG shall apply the reduced
rate of withholding or dispense with withholding, as the case may be; provided
that AMAG has received, in a form reasonably satisfactory to AMAG, the valid
forms, or evidence of Endoceutics’ delivery of all applicable valid forms (and,
if necessary, its receipt of appropriate governmental authorization),prior to
the time that the Payments are due. If, in accordance with the foregoing, AMAG
withholds any amount, it shall pay to Endoceutics the net remaining balance in
accordance with this Agreement and make timely payment to the proper
Governmental Authority of the withheld amount and send to Endoceutics proof of
such payment within a reasonable time following such payment. The Parties shall
reasonably cooperate and take any commercially reasonable actions necessary to
perform any required reporting and withholding and to eliminate or minimize the
amount of any such deductions, withholdings, or Additional Amounts, if any,
including providing valid and sufficient certificates, documentation and other
information under Applicable Law.

 

(b)         Value Added Tax. Notwithstanding anything contained in
Section 9.3(a), this Section 9.3(b) shall apply with respect to value added tax,
ad valorem, goods and services or similar tax chargeable on the supply or deemed
supply of goods or services, sales and use taxes, transaction taxes, consumption
taxes and other similar taxes required by Applicable Law including any interest,
penalties or other additions to tax thereon, required under Applicable Law
(“VAT”). All Payments are exclusive of VAT. If any VAT is required in respect of
any Payments under Applicable Law, AMAG shall pay VAT at the applicable rate in
respect of any such Payments.  The Parties shall cooperate to provide AMAG with
receipt of a valid VAT invoice, if applicable, in the appropriate form issued by
Endoceutics, if applicable, in respect of those Payments provided that the
failure to provide a VAT invoice shall not relieve AMAG of its obligation to pay
any VAT applicable to the Payments.  AMAG will pay any applicable VAT on or
prior to the due date for the applicable VAT payment.  The Parties will
reasonably cooperate to issue valid invoices for all amounts due under this
Agreement consistent with VAT requirements. AMAG shall not be responsible for
any penalties and interest resulting from the failure by Endoceutics to collect
(if not included on a valid VAT invoice) or remit any such VAT if such VAT is
directly imposed on Endoceutics. Endoceutics and AMAG shall reasonably cooperate
to eliminate or minimize the amount of any such VAT imposed on the transactions
contemplated in this Agreement.

 

(c)          Withholding Tax Action. If a Withholding Tax obligation arises or
is increased with respect to a Payment as a direct result of an assignment of
all or any portion of this Agreement by AMAG, change of control of the AMAG,
change of jurisdiction of payments

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

by AMAG, or change of domicile by AMAG, and such action (a “Withholding Tax
Action”) has the effect of increasing the amount of any Withholding Tax
applicable to any Payments , then the amount payable by AMAG (in respect of
which such increased deduction or withholding is required to be made) shall be
increased by the amount necessary to ensure that after deduction or withholding
of such Withholding Taxes, Endoceutics receives the same amount that it would
have received had no such Withholding Tax Action occurred determined at the time
of each payment (the “Additional Amounts”); [***].  For the avoidance of doubt,
all commercially reasonable actions shall not require Endoceutics to forgo a
foreign tax credit to claim a deduction for such Additional Amounts or take
actions that are materially adverse to Endoceutics. The Additional Amounts,
along with any other Withholding Taxes deducted and withheld from the payment
made AMAG, shall be otherwise subject to Section 9.3(a). For the avoidance of
doubt, no Additional Amounts are required due to an increase of Withholding
Taxes as a direct result of an assignment of this Agreement, change of control,
or change of domicile by Endoceutics.

 

9.4                               Records; Audit.

 

(a)                                 AMAG shall keep, and shall cause its
Affiliates and Sublicensees to keep, complete and accurate records pertaining
(a) amounts spent in connection with marketing and advertising of the Product or
(b) to the sale or other disposition of Product in sufficient detail to permit
Endoceutics to confirm the accuracy of royalty payments due hereunder or AMAG’s
activities under the Commercialization Plan, as applicable. Such records shall
be kept for such period of time required by Applicable Laws, [***] following the
end of the Calendar Quarter to which they pertain. Endoceutics may cause an
independent, certified public accountant reasonably acceptable to AMAG to audit
such records to confirm Net Sales, royalties, other payments and/or spend under
the Commercialization Plan for a period covering [***] following the Calendar
Quarter to which they pertain. Such audits may be exercised during normal
business hours upon [***] prior written notice to AMAG. Prompt adjustments shall
be made by the Parties to reflect the results of such audit. In no event will
such inspections be conducted hereunder more frequently than once every [***].
Such accountant must have executed and delivered to AMAG and its Affiliates and
Sublicensees, as applicable, a confidentiality agreement as reasonably requested
by AMAG, which will include provisions limiting such accountant’s disclosure to
Endoceutics to only the results and basis for such results of such inspection.
[***]. Any overpayment by AMAG revealed by an audit shall be credited against
future payment owed by AMAG to Endoceutics (and if no further payments are due,
shall be refunded by Endoceutics at the request of AMAG).

 

(b)                                 Endoceutics shall keep, and shall cause its
Affiliates and sublicensees to keep, complete and accurate records pertaining to
(a) amounts spent in connection with marketing and advertising of the Product
and (b) the FSD Study Costs related to the FSD Study in sufficient detail to
permit AMAG to confirm the accuracy of its reimbursement for such expenses due
hereunder or Endoceutics’ activities under the Commercialization Plan, as

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

applicable. Such records shall be kept for such period of time required by
Applicable Laws, but no less than [***] following the end of the Calendar
Quarter to which they pertain. AMAG may cause an independent, certified public
accountant reasonably acceptable to Endoceutics to audit such records to confirm
such FSD Study Costs related to the FSD Study and/or spend under the
Commercialization Plan covering not more than [***] following the Calendar
Quarter to which they pertain. Such audits may be exercised during normal
business hours upon [***] prior written notice to Endoceutics. Prompt
adjustments shall be made by the Parties to reflect the results of such audit.
In no event will such inspections be conducted hereunder more frequently than
once [***]. Such accountant must have executed and delivered to Endoceutics and
its Affiliates and sublicensees, as applicable, a confidentiality agreement as
reasonably requested by Endoceutics, which will include provisions limiting such
accountant’s disclosure to AMAG to only the results and basis for such results
of such inspection. [***].

 

9.5                               Late Payments. If any payment due under this
Agreement is not paid when due in accordance with the applicable provisions of
this Agreement, the payment shall accrue interest from the date due at [***].
The payment of such interest shall not limit the Party entitled to receive
payment from exercising any other rights it may have as a consequence of the
lateness of any payment.

 

10.                               INTELLECTUAL PROPERTY

 

10.1                        Ownership.

 

(a)         Endoceutics Data. Endoceutics shall solely own all Data to the
extent generated in connection with (i) any Development, regulatory,
manufacturing, or Commercialization activities with respect to the Product
conducted by or on behalf of Endoceutics or its Affiliates under this Agreement
or the Supply Agreement, (ii) any Development, regulatory or manufacturing
activities with respect to the Product conducted by or on behalf of AMAG or its
Affiliates under this Agreement or the Supply Agreement, (iii) the FSD Study, or
(iv) any AMAG Study (collectively, “Endoceutics Data”).  [***].  AMAG shall, and
hereby does, assign to Endoceutics all right, title and interest in and to all
Endoceutics Data, and shall ensure that each of AMAG’s Affiliates, Sublicensees
and subcontractors assign their respective right, title and interest in and to
all such Endoceutics Data to AMAG for AMAG’s further assignment to Endoceutics. 
For clarity, (A) all Endoceutics Data generated by or behalf or Endoceutics will
be deemed to be Endoceutics’ Confidential Information, and (B) all Endoceutics
Data generated by or behalf of AMAG or its Affiliates, Sublicensees or
subcontractors in connection with any Development, regulatory, or manufacturing
activities with respect to the Product in the Field in the Territory will be the
Confidential Information of both Parties, in each case subject to Sections 13.4
and 13.7.  For clarity, all AMAG Data shall be owned by AMAG and shall be the
Confidential Information of AMAG, subject to Section 4.4(c) and 13.7.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(b)                                 Inventions.

 

(i)                                    Subject to
Section 10.1(b)(ii), Inventorship of any Inventions will be determined in
accordance with the standards of inventorship and conception under U.S. patent
laws. The Parties will work together in good faith to resolve any issues
regarding inventorship or ownership of Inventions.

 

(ii)                                Endoceutics shall solely own all Inventions,
and Patents claiming such Inventions, to the extent created or conceived (A) by
Endoceutics or its Affiliates in connection with any Development, regulatory,
manufacturing or Commercialization activities with respect to the Product
conducted by or on behalf of Endoceutics or its Affiliates under this Agreement
or the Supply Agreement, (B) by AMAG or its Affiliates in connection with any
Development, regulatory or manufacturing activities with respect to the Product
conducted by or on behalf of AMAG or its Affiliates under this Agreement or the
Supply Agreement, (C) by either Party in connection with the FSD Study, and
(D) by either Party in connection with any AMAG Study (each an “Endoceutics
Invention”).  All Endoceutics Inventions will be included in the Licensed
Know-How, and Patents in the Territory claiming such Inventions will be included
in the Licensed Patents. AMAG shall, and hereby does, assign to Endoceutics all
of AMAG’s right, title and interest in and to any Endoceutics Inventions and
Patents claiming such Endoceutics Inventions, and shall ensure that each of
AMAG’s Affiliates, Sublicensees and subcontractors assign their respective
right, title and interest in and to all such Endoceutics Inventions and Patents
claiming such Endoceutics Inventions to AMAG for AMAG’s further assignment to
Endoceutics. All Endoceutics Inventions will be deemed to be Endoceutics’
Confidential Information, subject to Sections 13.4 and 13.7.

 

(iii)                            AMAG or its Affiliates shall solely own all
inventions, discoveries, developments, modifications, enhancements, or
improvements, whether or not patentable, that are created or conceived by or on
behalf of AMAG or its Affiliates to the extent relating to (A) any Competing
Program, (B) any Excluded Product or (C) any Commercialization activities
relating to the Product conducted by or on behalf of AMAG or its Affiliates, in
each case, ((A)-(C)), together with all associated Know-How, Patents or other
intellectual property rights relating thereto (collectively, “AMAG
Inventions”).  For clarity, all AMAG Inventions shall be owned by AMAG or its
Affiliates and shall be the Confidential Information of AMAG, subject to
Section 4.4(c) and 13.7.

 

10.2                        Patent Prosecution and Maintenance. As between the
Parties, Endoceutics shall have the first right, but not the obligation, for
preparing, filing, prosecuting and maintaining the Licensed Patents. AMAG shall
promptly reimburse Endoceutics for the reasonable out-of-pocket costs incurred
by Endoceutics in preparing, filing, prosecuting and maintaining the Licensed
Patents upon invoices raised by Endoceutics to AMAG for such costs. Endoceutics
shall consult with AMAG and keep AMAG reasonably informed of the status and
progress of the prosecution of such Licensed Patents and shall promptly provide
AMAG with all material correspondence received from any patent authority in
connection therewith. In addition, Endoceutics shall promptly provide AMAG with
drafts of proposed material filings and material correspondence to

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

any patent authority with respect to such Licensed Patents for review and
comment prior to the submission of such proposed filings and correspondences.
Endoceutics shall confer with AMAG and consider in good faith AMAG’s comments
prior to submitting such filings and correspondences. AMAG shall provide
Endoceutics all reasonable coordination, assistance, and cooperation in the
Licensed Patent prosecution efforts under this Agreement, including providing
any necessary powers of attorney and executing any other required documents or
instruments for such prosecution. Endoceutics shall notify AMAG of any decision
to cease prosecution of any Licensed Patents at least [***] prior to any filing
deadline or payment due date. In such event, AMAG may, at its sole expense,
assume the prosecution or maintenance of such Licensed Patent. If Endoceutics
declines to file for, prosecute or maintain (including defending or prosecuting
office actions, prosecutions or interferences) any Licensed Patent, it will give
AMAG reasonable notice thereof and thereafter, AMAG may, upon written notice to
Endoceutics and at AMAG’ sole cost, control the filing for, prosecution and
maintenance of such Licensed Patent thereafter in accordance with this
Section 10.2, mutatis mutandis.

 

10.3                        Cooperation of the Parties. Each Party agrees to
cooperate fully in the preparation, filing, prosecution and maintenance of
Licensed Patents under Section 10.2 and in the obtaining and maintenance of any
patent term extensions, supplementary protection certificates and their
equivalent with respect thereto respectively, [***]. Such cooperation includes
(a) executing all papers and instruments, or requiring its employees or
contractors, to execute such papers and instruments, so as enable the other
Party to apply for and to prosecute patent applications in any country as
permitted by Section 10.2, and (b) promptly informing the other Party of any
matters coming to such Party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.

 

10.4                        Infringement by Third Parties.

 

(a)                                 Notice. If either Endoceutics or AMAG
becomes aware of any infringement or threatened infringement by a Third Party of
any Licensed Patent, or any declaratory judgment or equivalent action
challenging any Licensed Patent in connection with any such infringement, it
will notify the other Party in writing to that effect. Any such notice shall
include evidence to support an allegation of infringement or threatened
infringement, or declaratory judgment or equivalent action, by such Third Party.

 

(b)         Enforcement. Endoceutics shall provide AMAG with copies of any
allegations of alleged patent invalidity, unenforceability or non-infringement
of a Licensed Patent in the Territory pursuant to a Paragraph IV Patent
Certification by a Third Party filing an Abbreviated New Drug Application, a
§505(b)(2) NDA, or any other similar patent certification by a Third Party. Such
notification and copies will be provided to AMAG within [***] after Endoceutics
receives such certification, and will be sent to the address set forth in
Section 16.8. Subject to this Section 10.4(b), AMAG shall have the first right,
as between Endoceutics and AMAG, but not the obligation, to bring and control
any action or proceeding with respect to infringement or challenge of any
Licensed Patent or with respect to a Paragraph IV Patent

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Certification, including to assert a Licensed Patent in a counterclaim, [***] by
counsel of its own choice; [***]. Endoceutics may, at its own expense, be
represented in any such action by counsel of its own choice, and AMAG and its
counsel will reasonably cooperate with Endoceutics and its counsel in
strategizing, preparing, and prosecuting any such action or proceeding. If AMAG
fails to bring an action or proceeding with respect to infringement or challenge
of any Licensed Patent within (A) [***] following the notice of alleged
infringement, Paragraph IV Patent Certification or declaratory judgment or
(B) [***].

 

(c)                                  Recoveries. [***].

 

(d)                                 Cooperation. If a Party brings an action in
accordance with this Section 10.4, the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being named as a party to such action.

 

10.5                        Infringement of Third Party Rights. If a claim is
brought by a Third Party alleging infringement of a Patent of such Third Party
by the Development, manufacture or Commercialization of the Product, the Party
first having notice of the claim or assertion shall promptly notify the other
Party, the Parties shall agree on and enter into an “common interest agreement”
wherein the Parties agree to their shared, mutual interest in the outcome of
such potential dispute, and thereafter, the Parties shall promptly meet to
consider the claim or assertion and the appropriate course of action. Each Party
may represent itself in any litigation to which it is a party, [***], unless
otherwise agreed upon by the Parties or as otherwise set forth in this
Agreement.

 

10.6                        Consent for Settlement. Neither Party may
unilaterally enter into any settlement or compromise of any action or proceeding
under this Article 10 that would in any manner alter, diminish, or be in
derogation of the other Party’s rights under this Agreement without the prior
written consent of such other Party, which shall not be unreasonably withheld,
conditioned, or delayed.

 

10.7                        Trademarks.

 

(a)         Ownership of Licensed Marks and Copyrights. Endoceutics retains all
right, title and interest in and to its Licensed Marks., copyrights,
advertising, packaging, and promotional materials. Endoceutics shall have the
sole right, but not the obligation, to bring infringement, unfair competition,
or other claims or proceedings involving the Licensed Marks, copyrights,
advertising, packaging, and promotional materials, and AMAG hereby acknowledges
and agrees that it shall have no such right. If reasonably requested by
Endoceutics, AMAG shall cooperate with Endoceutics, [***], in connection with
any such action. AMAG agrees that it will do nothing inconsistent with
Endoceutics’ ownership of the Licensed Marks copyrights, advertising, packaging,
and promotional materials, that all use of the Licensed Marks copyrights,
advertising, packaging, and promotional materials by AMAG will inure to the
benefit of and be on behalf of Endoceutics, and that any goodwill associated
with the use of any Licensed Mark

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

copyrights, advertising, packaging, and promotional materials by AMAG will inure
to the benefit of Endoceutics.

 

(b)                                 Notice. Each Party shall provide to the
other Party prompt written notice of any actual or threatened infringement of
the Licensed Marks copyrights, advertising, packaging, and promotional materials
in the Territory and of any actual or threatened claim that the use of the
Licensed Marks copyrights, advertising, packaging, and promotional materials
violates the rights of any Third Party, in each case, of which such Party
becomes aware.

 

(c)          Cooperation. Endoceutics shall, and shall cause its Affiliates to,
assist and cooperate with AMAG, as AMAG may reasonably request from time to
time, in connection with its activities set forth in this Section 10.7,
including where necessary, furnishing a power of attorney solely for such
purpose or joining in, or being named as a necessary party to, such action,
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours; [***]. Further, AMAG shall,
and shall cause its Affiliates and Sublicensees to, assist and cooperate fully
with Endoceutics in the preparation, filing, prosecution and maintenance of any
trademark applications and registrations for the Licensed Marks, which such
cooperation includes providing evidence of use of the Licensed Marks and “first
use dates” as required by trademark offices.

 

10.8                        Endoceutics Controlled Patents Outside the
Territory. For clarity, Endoceutics reserves all rights to prepare, file,
prosecute (including any interferences, reissue proceedings and
re-examinations), maintain, defend and enforce all Patents owned or controlled
by Endoceutics related to the Product outside the Territory.

 

11.                               REPRESENTATIONS AND WARRANTIES

 

11.1                        Mutual Representations and Warranties. Each Party
represents and warrants to the other that, as of the Execution Date: (a) it is
duly organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Agreement and to carry out the provisions hereof, (b) it is
duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the person or persons executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate or
partnership action, (c) this Agreement is legally binding upon it, enforceable
in accordance with its terms, and does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it,
(d) it has the right to grant the licenses granted by it under this Agreement,
and (e) neither Party is a party to an agreement pursuant to which all or
substantially all of such Party’s assets or voting equity securities would be
sold.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

11.2                        Mutual Covenants; AMAG Representations.

 

(a)                                 Employees, Consultants and Contractors.
Subject to Section 4.8, each Party covenants that it (and its Affiliates) has
written agreements from each of its (and its Affiliates’) employees,
consultants, and contractors who perform activities pursuant to this Agreement,
obligating such persons to assign all right, title and interest in and to their
respective Inventions and other Know-How, whether or not patentable, and
intellectual property rights therein, to such Party (or its Affiliates, as
applicable).

 

(b)                                 Debarment. Each Party represents, warrants
and covenants to the other Party that it is not debarred or disqualified under
the U.S. Federal Food, Drug and Cosmetic Act, as may be amended, or comparable
laws in any country or jurisdiction other than the U.S., and it does not, and
will not during the Term, employ or use the services of any person who is
debarred or disqualified, in connection with activities relating to the Product.
If either Party becomes aware of the debarment or disqualification or threatened
debarment or disqualification of any person providing services to such Party,
including the Party itself or its Affiliates or Endoceutics Collaborators or
Sublicensees (in the case of AMAG), that directly or indirectly relate to
activities contemplated by this Agreement, such Party shall immediately notify
the other Party in writing and such Party shall cease employing, contracting
with, or retaining any such person to perform any such services.

 

(c)                                  No Inconsistent Obligations. Neither Party
is under any obligation, contractual or otherwise, to any Person that conflicts
with or is inconsistent in any material respect with the terms of this Agreement
or the Supply Agreement, or that would impede the diligent and complete
fulfillment of its obligations hereunder or thereunder.

 

(d)                                 Compliance. Each Party covenants as follows:

 

(i)                                    In the exercise of their rights
(including rights retained) or performance of its obligations under this
Agreement, such Party shall comply and shall cause its and its Affiliates’
employees and contractors to comply with all Applicable Laws.

 

(ii)                                Such Party and its and its Affiliates’
employees and contractors shall not, in connection with the exercise of their
rights (including rights retained) and performance of their respective
obligations under this Agreement, directly or indirectly through Third Parties,
pay, promise or offer to pay, or authorize the payment of, any money or give any
promise or offer to give, or authorize the giving of anything of value to a
public official or entity or other person for purpose of obtaining or retaining
business for or with, or directing business to, any person, including either
Party (and each Party represents and warrants that as of the Execution Date,
such Party, and to its Knowledge, its and its Affiliates’ employees and
contractors, have not directly or indirectly promised, offered or provided any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a public official or entity
or any other person in connection with the performance of such Party’s
obligations under this Agreement, and each Party covenants that it and its
Affiliates’ employees and contractors shall not, directly or indirectly, engage
in any of the foregoing).

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(iii)                            Such Party and its Affiliates, and their
respective employees and contractors, in connection with the performance of
their respective obligations under this Agreement, shall not cause such other
Party’s Indemnitees to be in violation of the FCPA or any other Applicable Laws,
rules, or regulations or otherwise cause any reputational harm to such other
Party. In connection with the performance of its obligations under this
Agreement, such Party shall comply and shall cause its and its Affiliates’
employees and contractors to comply with such Party’s own then-existing
anti-corruption and anti-bribery policy, a copy which, if existing, has been
provided to the other Party prior to the Execution Date.

 

(iv)                             Such Party shall immediately notify the other
Party if such Party has any information or suspicion that there may be a
violation of the FCPA or any other Applicable Laws, rules, or regulations in
connection with the performance of this Agreement or the Development,
manufacture or Commercialization of the Product.

 

(v)                                 Such Party and its Affiliates shall not
promote the Product for a use that is not approved by a Regulatory Authority or
otherwise conduct any off-label promotional activities relating to the Product.

 

(vi)                             The other Party may, upon reasonable prior
written notice and during such Party’s regular business hours, audit such
Party’s books and records if a suspected violation of any of the
representations, warranties or covenants in this Section 11.2(d)(vi) needs to be
investigated. If such Party has violated or been suspected of violating any of
the representations, warranties or covenants in this Section 11.2(d)(vi), such
Party shall cause its or its Affiliates’ personnel or others working under its
direction or control to submit to periodic training that such Party shall
provide on anti-corruption law compliance. Such Party shall, at the other
Party’s request, annually certify to such other Party in writing such Party’s
compliance, in connection with the performance of such Party’s obligations under
this Agreement, with the representations, warranties or covenants in
Section 11.2(d)(vi).

 

(vii)                         [***].

 

(e)          US Tax Resident. AMAG represents and warrants that it is a United
States Person as defined in Section 7701(a)(30) of the United States Internal
Revenue Code of 1986, as amended, and resident of the United States as defined
in Article IV of the Canada-US Tax Convention for the purposes of interpreting
the provisions of the Canada-US Tax Convention.

 

11.3                        Additional Endoceutics Representations and
Warranties. Endoceutics represents and warrants to AMAG that, as of the
Execution Date, except as disclosed on Exhibit 11.3:

 

(a)                                 All Licensed Patents existing as of the
Execution Date (the “Existing Patents”) are listed on Exhibit 11.3(a). All
issued patents included in the Existing Patents (i) are (1) to Endoceutics’
Knowledge, subsisting and are not invalid or unenforceable, in whole or in

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

part and (2) except as otherwise set forth on Exhibit 11.3, free of any
encumbrance, lien or claim of ownership or interest by any Third Party,
(ii) have been prosecuted, filed and maintained in accordance with Applicable
Law and all applicable fees have been paid on or before the due date for
payment, and (iii) are solely owned by Endorecherche with an exclusive license
to Endoceutics. With respect to any pending applications included in the
Existing Patents, such applications are being diligently prosecuted in the
respective patent offices in the Territory in accordance with Applicable Law and
Endoceutics and its Affiliates have presented all relevant references,
documents, and information for which it and the inventors had a duty to disclose
under the Applicable Law, including 37 C.F.R. 1.56 or its foreign equivalent to
the relevant patent examiner at the relevant patent office for each Existing
Patent.

 

(b)                                 Endoceutics and its Affiliates have provided
or made available to AMAG prior to the Execution Date, copies of all material
information in its and their possession, including any material agreements, with
respect to the Licensed Technology and the Product, and such information is
true, correct and complete in all material aspects.

 

(c)                                  Neither Endoceutics nor its Affiliates are
in breach of any Existing Agreements. To Endoceutics’ Knowledge, each of the
Third Parties to the Existing Agreements is not in breach of its obligations
under the Existing Agreements. Neither Endoceutics nor its Affiliates have
received any notice of breach under any Existing Agreements.

 

(d)                                 [***].

 

(e)                                  True, complete and correct copies of the
file wrappers and other documents and materials in Endoceutics’ and its
Affiliates’ possession or control relating to the prosecution, defense,
maintenance, validity and enforceability of the Existing Patents in the
Territory have been provided or made available to AMAG prior to the Execution
Date.

 

(f)                                   The Existing Patents represent all Patents
that Endoceutics or its Affiliates own or Control in the Territory relating to
the Development, manufacture and Commercialization of the Product. To
Endoceutics’ Knowledge, there is no Know-How owned by or otherwise in the
possession or control of Endoceutics or any of its Affiliates that relates to
the Development, manufacture and Commercialization of the Product that is not
within the Licensed Know-How.

 

(g)                                 No rights or licenses are required under the
Existing Patents or Licensed Know-How for AMAG to Develop or Commercialize the
Product as contemplated herein other than those granted under Section 2.1 or in
the Supply Agreement.

 

(h)                                 Endorecherche is the sole and exclusive
owner of the entire right, title and interest of all Existing Patents. To
Endoceutics’ Knowledge, Endoceutics Controls all Know-How that is necessary or
useful for the Development and Commercialization of the Product in the Field in
the Territory. Endoceutics has the unrestricted right to assign and transfer all

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Regulatory Filings and the Regulatory Approval (including NDA 208470) for the
Product in the Field in the Territory to AMAG.

 

(i)                                    To Endoceutics’ Knowledge, Endoceutics
Controls all Regulatory Filings and Data necessary or useful for the
Development, manufacture and Commercialization of the Product in the Field in
the Territory.

 

(j)                                    Endoceutics Controls the Licensed Mark.

 

(k)                                 Exhibit 11.3(k) sets forth a true, accurate
and complete list of all material agreements, contracts, understandings,
licenses, notes, bonds, indentures, deeds of trust, mortgages, loan agreements,
liens or other binding commitment, whether written or oral, to which Endoceutics
or any of its Affiliates is a party that relate to the Licensed Patents, the
Licensed Know-How, or the Product, including any clinical research or master
services agreements, other than customary forms of non-disclosure agreements,
inventor agreements or policies (“Existing Agreements”). There are no agreements
or contracts between Endoceutics or any of its Affiliates relating to any of the
Licensed Patents, the Licensed Know-How, or the Product, other than the Existing
Agreements or customary forms of non-disclosure agreements, inventor agreements
or policies.

 

(l)                                    Except as set forth on Exhibit 11.3(k),
neither Endoceutics nor any of its Affiliates has previously entered into any
agreement on or prior to the Execution Date, whether written or oral, to assign,
transfer, license, convey or otherwise encumber its right, title or interest in
or to the Existing Patents, Regulatory Filings for the Product in the Territory,
Licensed Know-How, or the Product (including by granting any covenant not to sue
with respect thereto) that is inconsistent with or would otherwise diminish the
rights and licenses granted to AMAG under this Agreement.

 

(m)                             There are no judgments, or settlements against
or amounts with respect thereto owed by, Endoceutics or any of its Affiliates
relating to the Existing Patents, Licensed Know-How or the Product.

 

(n)                                 There is no claim or litigation pending nor
any claim that was previously asserted in writing against Endoceutics or any of
its Affiliates (and Endoceutics has no Knowledge of any claim, whether or not
pending or asserted) by any Person alleging that (a) the Existing Patents are
invalid or unenforceable or (b) (i) the conception, development, reduction to
practice, disclosing, copying, making, assigning or licensing of the existing
Regulatory Filings, the Existing Patents, or the Licensed Know-How, or (ii) the
Development, manufacture or Commercialization of the Product, in each case as
contemplated herein, violates, infringes, constitutes misappropriation or
otherwise conflicts or interferes with, or would violate, infringe or otherwise
conflict or interfere with, any intellectual property or proprietary right of
any Person.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(o)                                 To Endoceutics’ Knowledge, (a) no Person is
infringing or threatening to infringe or misappropriating or threatening to
misappropriate the Existing Patents or the Licensed Know-How and (b) AMAG’s use
of the Existing Patents in its Development, manufacture and Commercialization of
the Product as contemplated herein will not infringe any Patent or other
intellectual property or proprietary right of any Person.

 

(p)                                 To Endoceutics’ Knowledge, each of the
Existing Patents properly identifies each and every inventor of the claims
thereof as determined in accordance with the laws of the jurisdiction in which
such Existing Patent is issued.

 

(q)                                 Each Person who has or has had any rights in
or to any Licensed Patents or any Licensed Know-How, has assigned and has
executed an agreement assigning its entire right, title, and interest in and to
such Licensed Patents and Licensed Know-How to Endorecherche, and to
Endoceutics’ Knowledge, no current or former officer, employee, agent, or
consultant of Endoceutics or any of its Affiliates is in violation of any term
of any assignment or other agreement regarding the protection of Licensed
Patents or other intellectual property or proprietary Know-How of Endoceutics or
such Affiliate or of any employment contract relating to the relationship of any
such Person with Endoceutics.

 

(r)                                  With respect to any Know-How or other
materials required to be transferred to AMAG pursuant to this Agreement,
Endoceutics has the rights to transfer all such Know-How and materials to AMAG
and to grant AMAG the right to use such rights, Know-How in the Development,
manufacture and Commercialization of the Product as contemplated hereunder.

 

(s)                                   The inventions covered by the Existing
Patents (a) were not conceived, discovered, developed or otherwise made in
connection with any research activities funded, in whole or in part, by the
federal government of the United States or any agency thereof, or the Canadian
government, (b) are not a “subject invention” as that term is described in 35
U.S.C. Section 201(e), or any foreign equivalent, and (c) are not otherwise
subject to the provisions of the Bayh-Dole Act, or foreign equivalent.

 

(t)                                    Endoceutics has made available to AMAG
prior to the Execution Date, true, complete and correct in all material
respects, copies of all Licensed Know-How and other information, including all
adverse information with respect to the safety and efficacy of the Product, that
is applicable to the Product and is in Endoceutics’ or its Affiliates’ Control,
and all such Licensed Know-How and such information are true, complete and
correct in all material respects. Without limiting the foregoing, Endoceutics
has disclosed to AMAG all material information in Endoceutics’ Control regarding
the safety or efficacy of the Product.

 

(u)                                 All of Endoceutics’ and its Affiliates’
current and former employees and officers involved in the development or
creation of any material Licensed Know-How have been obligated to maintain the
confidentiality of such Licensed Know-How and, to Endoceutics’

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Knowledge, any Licensed Know-How that would reasonably be expected to be
confidential or proprietary information has been kept confidential by
Endoceutics and its Affiliates and its and their respective employees and
officers, or has been disclosed to Third Parties who are under an obligation to
keep such Licensed Know-How confidential. To the Knowledge of Endoceutics, no
breach of such confidentiality has been committed by any Third Party.

 

(v)                                 All Regulatory Filings generated, prepared,
maintained, and retained by Endoceutics or its Affiliates with respect to the
Product has been maintained or retained pursuant to and in accordance with good
laboratory and clinical (if applicable) practice and Applicable Law, and all
such information is true, complete and correct in all material respects and any
material updates, changes, corrections or modification to such Regulatory
Filings required under Applicable Law have been submitted to the necessary
Regulatory Authorities. Neither Endoceutics nor any of its Affiliates, nor any
of its or their respective officers, employees or agents has, with respect to
the Development and Commercialization of the Product, (i) committed an act,
(ii) made a statement or (iii) failed to act or make a statement, in any case
((i), (ii) or (iii)), that (x) would be or create an untrue statement of
material fact or fraudulent statement to the FDA or any other Regulatory
Authority with respect to the Development or Commercialization of the Product or
(y) could reasonably be expected to provide a basis for the FDA to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery and
Illegal Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) and
any amendments thereto or any analogous laws or policies in or outside of the
Territory.

 

(w)                               Endoceutics and its Affiliates have conducted,
and, to Endoceutics’ Knowledge, their respective contractors and consultants
have conducted prior to the Execution Date, all Development of the Product in
accordance with any applicable good laboratory and clinical practice and
Applicable Law.

 

(x)                                 To Endoceutics’ Knowledge, there are no
safety, efficacy, or regulatory issues, other than the information that has
previously been made available to AMAG that would preclude AMAG from (i) using
the Licensed Technology or (ii) Developing or Commercializing the Product in the
Territory in compliance with the Applicable Law.

 

(y)                                 To Endoceutics’ Knowledge, no officer,
employee, agent or consultant of Endoceutics or any of its Affiliates has or had
at any time any obligation to assign or otherwise grant a Third Party any right,
title or interest to any Know-How or invention (or any Patent or other
intellectual property right with respect to any such Know-How or invention)
conceived, discovered, developed or made by such officer, employee, agent or
consultant in its capacity as an officer, employee, agent or consultant of
Endoceutics or any of its Affiliates which Know-How or invention would be
Licensed Patents or Licensed Know-How but for such assignment or grant. To
Endoceutics’ Knowledge, no current employee of Endoceutics or any of its
Affiliates who conducts or manages any research or development activities or is
otherwise involved in generating any Know-How or invention (or any Patent or
other intellectual property right with respect to any such information or
invention) that would be Licensed Know-How or Licensed

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Patents if Controlled by Endoceutics is or has been, and no former employee of
Endoceutics or any of its Affiliates who was employed by Endoceutics or any of
its Affiliates and conducted or managed any research or development activities
or was otherwise involved in generating any Know-How or invention (or any Patent
or other intellectual property right with respect to any such Know-How or
invention) that would be Licensed Know-How or Licensed Patents if Controlled by
Endoceutics was, during his or her employment by Endoceutics or any of its
Affiliates, a consultant for or an employee of a Third Party.

 

(z)                                  Endoceutics and its Affiliates incurred
(i) CAD$10,127,220 in research and development costs and expenses relating to
the Product (including any third party costs and expenses) during the twelve
months ended December 31, 2014, (ii) CAD$4,896,520 in research and development
costs and expenses relating to the Product (including any third party costs and
expenses) during the twelve months ended December 31, 2015, and (iii) CAD
$4,559,816 (not audited) in research and development costs and expenses relating
to the Product (including any third party costs and expenses) during the twelve
months ended December 31, 2016.

 

(aa)                          There is no claim or litigation pending or claim
that was previously asserted in writing against Endoceutics or any of its
Affiliates (and Endoceutics has no Knowledge of any claim, whether or not
pending or asserted) by any Person alleging that the Licensed Marks violate,
infringe, constitute misappropriation or otherwise conflict or interfere with,
or would violate, infringe or otherwise conflict or interfere with, any
intellectual property or proprietary right of any Person.

 

11.4                        Endoceutics Covenants. Endoceutics covenants to AMAG
that:

 

(a)                                 During the Term, (i) Endoceutics shall
maintain in good standing and comply with all Existing Agreements, including the
Endorecherche Agreement, and (ii) Endoceutics will not amend or restate any
Existing Agreements in a manner that adversely affects AMAG’s rights hereunder
or under the Supply Agreement without having first obtained AMAG’s prior written
consent.

 

(b)                                 During the Term, Endoceutics will not enter
into any agreement or grant any such right, title or interest to any Person that
is inconsistent with the rights granted to AMAG under this Agreement or the
Supply Agreement.

 

(c)                                  During the Term, Endoceutics will not enter
into any agreement with respect to, or assign, transfer, license, convey or
otherwise encumber, its right, title or interest in or to (i) the Licensed
Technology (including by granting any covenant not to sue with respect thereto)
or (ii) any intellectual property or proprietary right that would be Licensed
Technology, but for such assignment, transfer, license, conveyance or
encumbrance, in each case of (i) and (ii), that is inconsistent with or
otherwise diminishes the rights and licenses granted to AMAG under this
Agreement, except in each case as provided in Section 16.5(c) of this Agreement.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(d)                                 Following the Execution Date, to the extent
required for (i) AMAG’s compliance with all applicable U.S. securities laws,
including Regulation S-X under the Securities Act of 1933 as amended
(“Regulation S-X”), or (ii) in connection with the offering or exchange of its
securities, and provide customary and reasonable cooperation to AMAG with
respect to the audited and unaudited financial statements of Endoceutics from
Endoceutics’ independent public accountants (the “Auditors”), Endoceutics shall
provide to AMAG, promptly upon AMAG’s request, the Required Information to the
extent required to comply with applicable U.S. securities law. For purposes of
this Section 11.4(d), “Required Information” means: (A) audited and unaudited
consolidated balance sheets, income statements, and cash flows statements of
Endoceutics for such fiscal periods (including interim periods) as required
under Regulation S-X and prepared in accordance in all material respects with
Regulation S-X, for offerings of securities on registration statements on
Form S-1, such audited financial statements to include Auditors’ reports
confirming that they are prepared to deliver their consent in connection with
any financing transaction by AMAG upon their final review of the applicable
registration statement (or other applicable offering document) that includes or
incorporates by reference such financial statements, and such interim unaudited
financial statements to have undergone a SAS 100 review; (B) customary comfort
letters (including customary negative assurances and bring-down) by the Auditors
with respect to the financial information of Endoceutics; (C) such other
financial, business and other information regarding Endoceutics and its
affiliates as AMAG shall reasonably request from Endoceutics to the extent
necessary to allow AMAG to prepare unaudited pro forma financial statements in
compliance with Article 11 of Regulation S-X under the Securities Act for
offerings of securities on registration statements on Form S-1; and (D) such
other business, financial and other information regarding Endoceutics and its
Affiliates as AMAG shall reasonably request to the extent required to be
included in a registration statement with respect to the offering of securities
by AMAG, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading (including a “management’s
discussion and analysis of financial condition and results of operation” with
respect to the business of Endoceutics). [***]. All Required Information
provided by Endoceutics hereunder shall be treated as the Confidential
Information of Endoceutics and shall be subject to Article 13. AMAG acknowledges
that Endoceutics is not required to provide to AMAG any Required Information as
of the Execution Date.

 

11.5                        Disclaimer. Except as expressly set forth in this
Agreement, THE LICENSED TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY
ENDOCEUTICS ARE PROVIDED “AS IS” AND ENDOCEUTICS EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the foregoing, (a) neither Party represents or warrants that any Data
obtained from conducting clinical trials in one country or jurisdiction will
comply with the laws and regulations of any

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

other country or jurisdiction, and (b) neither Party represents or warrants the
success of any study or test conducted by pursuant to this Agreement or the
safety or usefulness for any purpose of the technology it provides hereunder.

 

12.                               INDEMNIFICATION

 

12.1                        Indemnification by Endoceutics. Endoceutics hereby
agrees to defend, indemnify and hold harmless AMAG and its Affiliates and their
respective directors, officers, employees and agents (each, an “AMAG
Indemnitee”) from and against any and all liabilities, expenses and losses,
including reasonable legal expenses and attorneys’ fees (collectively,
“Losses”), to which any AMAG Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise out of: (a) the negligence or willful misconduct of any Endoceutics
Indemnitee; (b) the breach by Endoceutics of any warranty, representation,
covenant or agreement made by Endoceutics in this Agreement; (c) the research,
Development, Commercialization, use, handling, storage, sale or other
disposition of the Product by Endoceutics or its Affiliates or Endoceutics
Collaborators, (sub)licensees or subcontractors in or outside the Territory;
(d) any Existing Agreement; or (e) any claim that Endoceutics does not have the
right to grant the licenses or other rights granted to AMAG hereunder resulting
from a Third Party ownership interest in the Licensed Technology; except, in
each case (a)—(e), to the extent such Losses arise out of the negligence or
willful misconduct of any AMAG Indemnitee or the breach by AMAG of any warranty,
representation, covenant or agreement made by AMAG in this Agreement or the
Supply Agreement.

 

12.2                        Indemnification by AMAG. AMAG hereby agrees to
defend, indemnify and hold harmless Endoceutics, its Affiliates and the
Endoceutics Collaborators and their respective directors, officers, employees
and agents (each, an “Endoceutics Indemnitee”) from and against any and all
Losses to which any Endoceutics Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise out of: (a) the Development, Commercialization, use, handling,
storage, sale or other disposition of the Product by AMAG or its Affiliates or
Sublicensees, (b) the negligence or willful misconduct of any AMAG Indemnitee,
or (c) the breach by AMAG of any warranty, representation, covenant or agreement
made by AMAG in this Agreement; except, in each case (a)—(c), to the extent such
Losses arise out of the negligence or willful misconduct of any Endoceutics
Indemnitee or the breach by Endoceutics of any warranty, representation,
covenant or agreement made by Endoceutics in this Agreement or the Supply
Agreement.

 

12.3                        Procedure. A party that intends to claim
indemnification under this Article 12 (the “Indemnitee”) shall promptly notify
the indemnifying Party (the “Indemnitor”) in writing of any Third Party claim,
demand, action or other proceeding (each, a “Claim”) in respect of which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall have
sole control of the defense or settlement thereof. The Indemnitee may
participate at its expense in the Indemnitor’s defense of and settlement
negotiations for any Claim with counsel of the Indemnitee’s own selection. The
indemnity arrangement in this Article 12 shall not apply to

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

amounts paid in settlement of any action with respect to a Claim, if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
action with respect to a Claim shall only relieve the Indemnitor of its
indemnification obligations under this Article 12 if and to the extent the
Indemnitor is actually prejudiced thereby. The Indemnitee shall cooperate fully
with the Indemnitor and its legal representatives in the investigation of any
action with respect to a Claim covered by this indemnification.

 

12.4                        Insurance. Both Parties, at their own expense, shall
maintain product liability and other appropriate insurance (or self-insure) in
an amount consistent with sound business practice and reasonable in light of its
obligations under this Agreement during the Term. A Party shall provide a
certificate of insurance (or evidence of self-insurance) evidencing such
coverage to the other Party upon its request.

 

13.                               CONFIDENTIALITY

 

13.1                        Confidential Information. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
Parties, the Parties agree that, during the Term and for [***] thereafter, the
receiving Party shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as expressly provided for
in this Agreement any Confidential Information of the other Party under this
Agreement, and both Parties shall keep confidential and, subject to
Sections 13.2, 13.3, 13.4, 13.5 and 13.7, shall not publish or otherwise
disclose the terms of this Agreement. Each Party may use the other Party’s
Confidential Information only to the extent required to accomplish the purposes
of this Agreement, including exercising its rights or performing its
obligations. Each Party shall use at least the same standard of care as it uses
to protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its employees, agents, consultants, contractors
and other representatives do not disclose or make any unauthorized use of the
Confidential Information of the other Party. Each Party shall promptly notify
the other upon discovery of any unauthorized use or disclosure of the
Confidential Information of the other Party.

 

13.2                        Exceptions. The obligations of confidentiality and
restriction on use under Section 13.1 will not apply to any information that the
receiving Party can prove by competent written evidence: (a) is now, or
hereafter becomes, through no act or failure to act on the part of the receiving
Party, generally known or available to the public; (b) is known by the receiving
Party at the time of receiving or generating such information, other than by
previous disclosure of the disclosing Party, or its Affiliates, employees,
agents, consultants, or contractors; (c) is hereafter furnished to the receiving
Party without restriction by a Third Party who has no obligation of
confidentiality or limitations on use with respect thereto, as a matter of
right; or (d) is independently discovered or developed by the receiving Party
without the use of or access to Confidential Information belonging to the
disclosing Party.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

13.3                        Authorized Disclosure. Each Party may disclose
Confidential Information belonging to the other Party as expressly permitted by
this Agreement or if and to the extent such disclosure is reasonably necessary
in the following instances:

 

(a)                                 filing, prosecuting, or maintaining Patents
as permitted by this Agreement;

 

(b)                                 regulatory filings for the Product that such
Party has a license or right to Develop hereunder in a given country or
jurisdiction;

 

(c)                                  prosecuting or defending litigation as
permitted by this Agreement;

 

(d)                                 complying with Applicable Law, court orders
or governmental regulations;

 

(e)                                  disclosure to its and its Affiliates’
employees, consultants, contractors and agents, to Endoceutics Collaborators (in
the case of Endoceutics) and to Sublicensees (in the case of AMAG), in each case
on a need-to-know basis in connection with the Development, supply, manufacture,
and Commercialization of the Product in accordance with the terms of this
Agreement and the Supply Agreement, in each case under written obligations of
confidentiality and non-use at least as stringent as those herein; and

 

(f)                                   disclosure to potential and actual
investors, acquirors, licensees and other financial or commercial partners
solely for the purpose of evaluating or carrying out an actual or potential
investment, acquisition or collaboration, in each case under written obligations
of confidentiality and non-use at least as stringent as those herein.

 

Notwithstanding the foregoing, if a Party is required to make a disclosure of
the other Party’s Confidential Information pursuant to Section 13.3(c) or (d),
it shall, except where impracticable, give reasonable advance notice to the
other Party of such disclosure and use efforts to secure confidential treatment
of such Confidential Information at least as diligent as such Party would use to
protect its own Confidential Information, but in no event less than reasonable
efforts. In any event, the Parties shall take all reasonable action to avoid
disclosure of Confidential Information hereunder. Any information disclosed
pursuant to Section 13.3(c) or (d) shall remain Confidential Information and
subject to the restrictions set forth in this Agreement, including the foregoing
provisions of this Article 13. Each Party acknowledges and agrees that the other
Party may be required by Applicable Law to submit this Agreement to the SEC and
if a Party does submit this Agreement to the SEC, such Party shall consult with
the other Party with respect to the preparation and submission of a confidential
treatment request for this Agreement; provided that, if such Party has given the
other Party a reasonable time under the circumstances from the date of notice
([***]) by such Party of the required disclosure to comment upon, request
confidential treatment, or approve such disclosure, then such Party may make
such public disclosure at the time and in the manner reasonably determined by
its counsel to be required by Applicable Law.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

13.4                        Publications.

 

(a)         Neither Party may publish or present Confidential Information of the
other Party or its Affiliates or Sublicensees without the other Party’s prior
written consent.

 

(b)         Subject to Sections 13.4(c) and 13.7, for any other Confidential
Information relating to the Product obtained after the Effective Date, each
Party may review and comment on any material proposed for publication or
presentation by the other Party regarding such Confidential Information, whether
by oral presentation, manuscript or abstract. Before any such material is
submitted for publication or presentation of any such material is made, each
Party shall deliver a complete copy to the other Party at least [***] prior to
submitting the material to a publisher or initiating any other disclosure. Each
Party shall review any such material and give its comments to the other Party
within [***]  of the receipt of such material. With respect to oral presentation
materials and abstracts, each Party shall make reasonable efforts to expedite
review of such materials and abstracts, and shall return such items as soon as
practicable to the other Party with appropriate comments, if any, but in no
event later than [***] from receipt. Each Party shall comply with the other
Party’s request to delete references to its Confidential Information in any such
material and agrees to delay any submission for publication or presentation for
a period of up to an additional [***] for the purpose of preparing and filing
appropriate patent applications.

 

(c)          Notwithstanding anything in this Agreement to the contrary, for any
investigator sponsored study within the AMAG Studies, the investigator(s) shall
be entitled to publish or present results of and other information relating to
such investigator sponsored study, provided that AMAG shall use Commercially
Reasonable Efforts to provide Endoceutics a reasonable opportunity to review and
comment on any material for publication or presentation with respect to such
investigator sponsored study.

 

13.5                        Publicity; Public Disclosures. The Parties shall
issue a joint press release substantially in a form agreed by the Parties prior
to the Effective Date, on or as promptly as practicable following, the Effective
Date in the form set forth on Exhibit 13.5. It is understood that each Party may
desire or be required to issue subsequent press releases relating to this
Agreement or activities hereunder. The Parties shall consult with each other
reasonably and in good faith with respect to the text and timing of such press
releases prior to the issuance thereof, to the extent practicable, provided that
a Party may not unreasonably withhold, condition or delay consent to such
releases, and that either Party may issue such press releases or make such
disclosures to the SEC or other applicable agency as it determines, based on
advice of counsel, are reasonably necessary to comply with laws or regulations
or for appropriate market disclosure. Each Party shall provide the other Party
with advance notice of legally required disclosures to the extent practicable
and in accordance with Section 13.3. The Parties will consult with each other on
the provisions of this Agreement to be redacted in any filings made by a Party
with the SEC or as otherwise required by Applicable Laws in accordance with
Section 13.3; provided that each Party may make any such filing as it reasonably
determines necessary under Applicable

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Laws. In addition, following the initial joint press release announcing this
Agreement, either Party may disclose, without the other Party’s prior written
consent, the existence of this Agreement, the identity of the other Party and
those terms of the Agreement which have already been publicly disclosed in
accordance herewith.

 

13.6                        Prior Confidentiality Agreement. As of the Execution
Date, the terms of this Article 13 shall supersede any prior non-disclosure,
secrecy or confidentiality agreement between the Parties (or their Affiliates)
relating to the subject of this Agreement, including the Confidentiality
Agreement. Any information disclosed pursuant to any such prior agreement shall
be deemed Confidential Information for purposes of this Agreement.

 

13.7                        Development or Commercialization Information.
Endoceutics shall not publish any Endoceutics Data (or other clinical data
obtained after the Effective Date) without complying with the terms of
Section 13.4.  In addition, any Endoceutics Data generated by or on behalf of
AMAG or its Affiliates, Sublicensees or subcontractors and/or any information
covering an Endoceutics Invention created, conceived or generated by or on
behalf of AMAG shall be treated as the Confidential Information of both Parties
during the Term (and Endoceutics’ Confidential Information upon any termination
of this Agreement), provided further that during the Term, (a) AMAG shall have
the right to use and disclose such Confidential Information in connection with
the performance of its activities under this Agreement and in connection with
AMAG’s other products and services subject to AMAG’s compliance with the terms
of Sections 2.5(b)-(c) and Section 2.8; (b) Endoceutics shall have the right to
use and disclose such Confidential Information covering such Endoceutics
Invention and/or that is Endoceutics Data in the exercise of its rights reserved
under Section 2.4 with respect to the Product (including by granting the right
to use and disclose such information or Endoceutics Data to any Endoceutics
Collaborator pursuant to Section 4.4) and (c) to the extent that such
Confidential Information covering such Endoceutics Invention is not specific to
the Development or Commercialization of the Product, Endoceutics shall have the
right to use and disclose such Confidential Information in connection with its
other products and services subject to Endoceutics’ compliance with the terms of
Section 2.8.  For clarity, AMAG Data and AMAG Inventions shall be the
Confidential Information of AMAG and shall not be subject to the use and
disclosure rights or obligations set forth in this Section 13.7, except that
Endoceutics and any Endoceutics Collaborators shall be entitled to use and
disclose the Data that is provided by AMAG to Endoceutics pursuant to
Section 4.4(c) to exercise the licenses granted to Endoceutics pursuant to
Section 4.4(c) during the Term and thereafter in accordance with such licenses.

 

13.8                        Equitable Relief. Given the nature of the
Confidential Information and the competitive damage that a Party would suffer
upon unauthorized disclosure, use or transfer of its Confidential Information to
any Third Party, the Parties agree that monetary damages may not be a sufficient
remedy for any breach of this Article 13. In addition to all other remedies, a
Party may seek specific performance and injunctive and other equitable relief as
a remedy for any breach or threatened breach of this Article 13.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

14.                               TERM AND TERMINATION

 

14.1                        Term. This Agreement shall commence on the Effective
Date and, unless terminated earlier as provided in this Article 14 or by mutual
written agreement of the Parties, shall continue until the expiration of the
last Royalty Term in the Territory (the “Term”).

 

14.2                        Material Breach.

 

(a)         Termination for Material Breach.  If a Party materially breaches any
of its obligations under this Agreement, in addition to any other right and
remedy the other Party may have, the non-breaching Party may terminate this
Agreement by providing ninety (90) days’ prior written notice (thirty (30) days’
prior written notice if the material breach is a failure to pay an amount due
and payable under this Agreement) to the other Party (such applicable timeframe,
the “Notice Period”), such notice to specify the breach and the notifying
Party’s claim of right to terminate; provided that (a) the termination shall not
become effective at the end of the Notice Period if the breaching Party cures
the breach specified in the termination notice during the Notice Period (or, if
such default cannot be cured within the Notice Period, if the breaching Party
commences appropriate and material actions to cure such breach within the Notice
Period and thereafter diligently continues such actions for a period not to
exceed ninety (90) days), and (b) if either Party initiates a dispute resolution
procedure under Section 15.1 within thirty (30) days after delivery of a
termination notice to resolve the dispute for which termination is being sought
and is diligently pursuing such procedure, the cure period set forth in this
Section 14.2 shall be tolled and the termination shall become effective (i) with
respect to any breach that is capable of being cured, if the breaching Party
does not implement the remedy for such breach determined by the Arbitrators
through such dispute resolution procedure within the timeframe established by
the Arbitrators or (ii) with respect to any breach that is not capable of being
cured, upon the final decision of the Arbitrators granting the terminating
Party’s request to terminate.

 

(b)         Alternative to Termination Under Section 14.2(a). In addition to the
deductions otherwise permitted under this Agreement, if AMAG has the right to
terminate this Agreement under Section 14.2(a) for Endoceutics’ material breach
(following expiration of all applicable cure periods thereunder), AMAG may elect
by written notice to Endoceutics within ninety (90) days following the
expiration of such cure periods to exercise its rights under this
Section 14.2(b) as a sole and exclusive remedy in lieu of exercising its right
under Section 14.2(a).  If Endoceutics disputes AMAG’s right to terminate
pursuant to Section 14.2(a) following AMAG’s election under this
Section 14.2(b), the Parties shall resolve any such dispute under Section 15.3. 
[***].

 

14.3                        Termination for Bankruptcy. If either Party
(a) files for protection under bankruptcy or insolvency laws, (b) makes an
assignment for the benefit of creditors, (c) appoints or suffers appointment of
a receiver or trustee over substantially all of its property that is not
discharged within [***] after such filing, (d) proposes a written agreement of
composition or extension of its debts, (e) proposes or is a party to any
dissolution or liquidation, (f) files a

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

petition under any bankruptcy or insolvency act or has any such petition filed
against that is not discharged within [***] of the filing thereof or (g) admits
in writing its inability generally to meet its obligations as they fall due in
the general course, (each of the foregoing a “Bankruptcy Event”), then the other
Party may terminate this Agreement in its entirety effective immediately upon
written notice to such Party.

 

14.4                        Termination for Patent Challenge. If AMAG or any of
its Affiliates or Sublicensees challenges under any court action or proceeding,
or before any patent office, the validity, patentability or enforceability of
any Licensed Patent, or initiates a reexamination of any Licensed Patent, or
assists any Third Party to conduct any of the foregoing activities (each, a
“Patent Challenge”) and such Patent Challenge is not required under a court
order or subpoena and is not a defense against a claim, action or proceeding
asserted by Endoceutics, its Affiliates or licensees against AMAG, its
Affiliates or Sublicensees, Endoceutics may immediately terminate this
Agreement.

 

14.5                        Termination by AMAG.

 

(a)                                 AMAG may terminate this Agreement at any
time for any valid business reason upon three hundred sixty-five (365) days’
prior written notice to Endoceutics; provided that, AMAG shall continue to
conduct it obligations under the Agreement during the notice period using
Commercially Reasonable Efforts.

 

(b)                                 AMAG may terminate this Agreement upon sixty
(60) days’ written notice to Endoceutics in the event that AMAG reasonably
determines in good faith, after due inquiry and in a manner consistent with
AMAG’s then-current decision-making policies and procedures with respect to such
determination and after discussions with Endoceutics allowing Endoceutics to
provide appropriate explanations, that AMAG cannot reasonably continue to
Develop or Commercialize any Product as a result of a safety issue regarding the
use of the Product; provided, that prior to exercising such termination right,
AMAG shall notify Endoceutics of such safety issue and shall provide Endoceutics
with copies of the relevant data or reports observed or considered by AMAG in
making such determination; provided that, AMAG shall continue to conduct it
obligations during the notice period using the same level of efforts required
under this Agreement.

 

(c)                                  If there is a Change of Control of AMAG and
the acquiring entity (alone or with its Affiliates) is engaged in a Competing
Program in the Territory or in at least three (3) countries within the European
Union, then AMAG may avail itself of its rights under Section 2.8(c)(i) or may
terminate this Agreement upon one hundred eighty (180) days prior written notice
to Endoceutics; provided that, AMAG shall continue to conduct it obligations
during the notice period using the same level of efforts required under this
Agreement.

 

14.6                        HSR Waiting Period.  If the Effective Date has not
occurred within one hundred eighty (180) days following the Execution Date, or
such date as the Parties may mutually agree,

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

this Agreement may be terminated by either Party upon written notice to the
other.  If this Agreement is terminated pursuant to this Section 14.6, then,
notwithstanding any provision in this Agreement to the contrary, neither Party
will have any further obligation to the other Party with respect to the subject
matter of this Agreement or the Supply Agreement.

 

14.7                        Effects of Termination. Upon expiration or any
termination of this Agreement by either Party pursuant to Sections 14.2, 14.3,
14.4, or 14.5 the following will apply:

 

(a)                                 Termination of Licenses and Other Rights.
All licenses granted to AMAG will automatically terminate, all other rights and
obligations of the Parties under this Agreement will terminate, and all
sublicenses under the Licensed Technology granted from AMAG to any Sublicensee
will automatically terminate, in each case on the effective date of expiration
or termination. For purposes of clarity, during the notice period set forth in
Section 14.5(a), AMAG shall continue to meet its obligations under this
Agreement, including continuing to use Commercially Reasonable Efforts to
Commercialize (including advertising, marketing, and sales) the Product, during
such notice period.

 

(b)                                 Assignments. Upon expiration or termination:

 

(i)                                    Regulatory Filings. As promptly as
practicable (and in any event within [***]) after such notice, AMAG shall (A) to
the extent not previously provided to Endoceutics, deliver to Endoceutics true,
correct and complete copies of all Regulatory Filings (including Regulatory
Approvals) for the Product in the Field in the Territory; (B) and hereby does,
effective upon such termination, transfer and assign, or cause to be transferred
or assigned, to Endoceutics or its designee (or to the extent not so assignable,
take all reasonable actions to make available to Endoceutics or its designee the
benefits of) all Regulatory Filings (including NDA 208470 and Regulatory
Approvals) for the Product in the Field in the Territory, whether held in the
name of AMAG or its Affiliates or Sublicensees; and (C) take such other actions
and execute such other instruments, assignments and documents as may be
necessary to effect, evidence, register and record the transfer, assignment or
other conveyance of rights under this Section 14.7(b)(i) to Endoceutics;

 

(ii)                                Third Party Agreements. To the extent
possible, AMAG shall assign to Endoceutics any agreements with Third Parties
related to the Development or Commercialization of the Product in the Field in
the Territory. If such Third Party agreements are not assignable, then AMAG
shall cooperate with Endoceutics in good faith to assist Endoceutics in
negotiating an agreement with such Third Party with respect to the Development
and Commercialization of the Product in the Field in the Territory; and

 

(iii)                            Costs.  All such assignments under Sections
14.7(b)(i)—14.7(b)(ii) will be at [***].

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(c)                                  Wind-Down. AMAG shall, as directed by
Endoceutics, either wind-down any ongoing Development activities of AMAG and its
Affiliates and Sublicensees with respect to the Product in the Field in the
Territory in an orderly fashion or promptly transfer such Development activities
to Endoceutics or its designee, in compliance with all Applicable Laws.

 

(d)                                 Remaining Inventories. Endoceutics may
purchase from AMAG any or all of the inventory of the Product held by AMAG as of
the date of termination (that are not committed to be supplied to any Third
Party or Sublicensee, in the ordinary course of business, as of the date of
termination) at a price equal to AMAG’s actual cost to acquire or manufacture
such inventory. Endoceutics shall notify AMAG within [***] after the date of
termination whether Endoceutics elects to exercise such right.

 

(e)          [***].

 

(f)           Further Assistance. AMAG will provide, [***], any other assistance
or take any other actions, in each case, reasonably requested by Endoceutics as
necessary to transfer to Endoceutics the Development and Commercialization of
Product in the Field in the Territory, and will execute all documents as may be
reasonably requested by Endoceutics in order to give effect to this
Section 14.7.

 

14.8                        Confidential Information. Upon expiration or
termination of this Agreement in its entirety, except to the extent that a Party
obtains or retains the right to use the other Party’s Confidential Information,
each Party shall promptly return to the other Party, or delete or destroy, all
relevant records and materials in such Party’s possession or control containing
Confidential Information of the other Party; provided that such Party may keep
one copy of such materials for archival purposes only subject to continuing
confidentiality obligations. Upon expiration or termination of this Agreement in
its entirety, all Regulatory Filings, agreements and Development information
transferred to Endoceutics pursuant to Section 14.7 will be deemed to be
Endoceutics’ Confidential Information.

 

14.9                        Survival. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation or right accruing
prior to such expiration or termination. Except as set forth below or elsewhere
in this Agreement, the obligations and rights of the Parties under the following
provisions of this Agreement shall survive expiration or termination of this
Agreement: Articles 1, 13 (for the time period set forth in Section 13.1) and 15
along with individual Sections 2.5(a) (first sentence), 4.4(c) (last three
sentences), 4.9 (last sentence), 9.1 through 9.3 (solely with respect to payment
obligations accruing prior to the effective date of expiration or termination),
9.4 (with respect to the obligation to maintain records and audit rights, in
each case, for the time periods set forth therein), 10.1, 11.5, 12.1 through
12.3, 14.7 through 14.10, 16.1 through 16.4, 16.5 (solely with respect to any
surviving rights or obligations) and 16.7 through 16.12.  Expiration or
termination of this Agreement for any reason does not (a) relieve the Parties of
any liability or obligation that accrued prior to the effective date of such

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

expiration or termination, or (b) preclude either Party from pursuing all rights
and remedies it may have hereunder or at law or in equity with respect to any
breach of this Agreement.

 

14.10                 Rights in Bankruptcy. All rights and licenses granted
under or pursuant to this Agreement by one Party to the other Party are, and
will otherwise be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws, licenses of right to “intellectual property” as defined under Section 101
of the U.S. Bankruptcy Code or comparable provision of applicable bankruptcy or
insolvency laws. The Parties agree that a Party that is a licensee of such
rights under this Agreement will retain and may fully exercise all of its rights
and elections under the U.S. Bankruptcy Code or comparable provision of
applicable bankruptcy or insolvency laws. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party to
this Agreement under the U.S. Bankruptcy Code or comparable provision of
applicable bankruptcy or insolvency laws, the other Party will be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, will be promptly delivered to it
(a) upon any such commencement of a bankruptcy or insolvency proceeding upon its
written request therefor, unless the bankrupt Party elects to continue to
perform all of its obligations under this Agreement, or (b) if not delivered
under (a) above, following the rejection of this Agreement by or on behalf of
the bankrupt Party upon written request therefor by the other Party.

 

14.11                 Effect of Bankruptcy or Insolvency. The Parties
acknowledge that the license granted hereunder shall survive any case or
proceeding in bankruptcy, receivership, liquidation or insolvency,
conservatorship, assignment for the benefit of creditors, rearrangement,
reorganization, cessation of all or substantially all business operations
without a permitted successor or assign, or custodianship of substantially all
property of Endoceutics (an “Insolvency Event”). For greater clarity, in the
event of an Insolvency Event, Endoceutics shall not assign its rights under the
Endorecherche Agreement to any person, unless the assignee agrees to accept the
assignment of Endoceutics’ obligations under this Agreement.

 

15.                               DISPUTE RESOLUTION

 

15.1                        Objective. The Parties recognize that disputes as to
matters arising under or relating to this Agreement or either Party’s rights or
obligations hereunder may arise from time to time. It is the objective of the
Parties to establish procedures to facilitate the resolution of such disputes in
an expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties shall follow the procedures set forth in
this Article 15 to resolve any such dispute if and when it arises.

 

15.2                        Resolution by Senior Officers. Except as otherwise
provided in Article 3, including decision making procedures in Section 3.3, if a
dispute arises between the Parties in connection with or relating to this
Agreement or any document or instrument delivered in

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

connection herewith (a “Dispute”), then before a Party may institute binding
arbitration the Party shall refer such Dispute to the Senior Officers for
attempted resolution by good faith negotiations during a period of [***]. Any
final decision mutually agreed to by the Senior Officers in writing shall be
conclusive and binding on the Parties. If such Senior Officers are unable to
resolve any such Dispute within such [***] period, either Party may institute
binding arbitration in accordance with Section 15.3 upon written notice to the
other Party (an “Arbitration Notice”) and seek such remedies as may be
available.

 

15.3                        Arbitration.

 

(a)         Upon receipt of an Arbitration Notice by a Party, the applicable
Dispute shall be resolved by final and binding arbitration before a panel of
three experts with relevant industry experience (the “Arbitrators”). Each of
Endoceutics and AMAG shall promptly select one Arbitrator each, which selections
shall in no event be made later than [***] after the notice of initiation of
arbitration. The third Arbitrator shall be chosen promptly by mutual agreement
of the Arbitrator chosen by Endoceutics and the Arbitrator chosen by AMAG, but
in no event later than [***] after the date that the last of such Arbitrators
was appointed. The Arbitrators shall determine what discovery will be permitted,
consistent with the goal of reasonably controlling the cost and time that the
Parties must expend for discovery; provided that the Arbitrators shall permit
such discovery as they deem necessary to permit an equitable resolution of the
dispute. The arbitration shall be administered by the American Arbitration
Association (or its successor entity) in accordance with the then current
Commercial Rules of the American Arbitration Association including the
Procedures for Large, Complex Commercial Disputes (including the Optional
Rules for Emergency Measures of Protection), except as modified in this
Agreement (the “AAA Rules”). The arbitration shall be held in New York, New
York, and the Parties shall use reasonable efforts to expedite the arbitration
if requested by either Party. The Arbitrators shall, within [***] days after the
conclusion of the arbitration hearing, issue a written award and decision
describing the essential findings of fact and conclusions of law on which the
award is based, including the calculation of any damages awarded. The decision
or award rendered by the Arbitrators shall be final and non-appealable, and the
judgment may be entered upon it in accordance with Applicable Law in the State
of New York or any other court of competent jurisdiction. The Arbitrators are
not authorized to (i) award punitive damages, or (ii) to reform, modify,
re-write or change this Agreement or any other agreements contemplated
hereunder. [***]; provided, however, the Arbitrators shall be authorized to
determine whether a Party is the prevailing Party, and if so, to award to that
prevailing Party reimbursement for its reasonable counsel fees, costs and
disbursements (including expert witness fees and expenses, photocopy charges, or
travel expenses), or the fees and costs of the Arbitrators. Unless the Parties
otherwise agree in writing, during the period of time that any arbitration
proceeding is pending under this Agreement, the Agreement will remain in full
force and effect.

 

(b)         All arbitration proceedings and decisions of the Arbitrator under
this Section 15.3 shall be deemed Confidential Information of both Parties under
Article 13.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

15.4                        Exceptions. Notwithstanding the dispute resolution
procedures set forth in Section 15.3, (i) in the event of an actual or
threatened breach of this Agreement, the aggrieved Party may seek provisional
equitable relief (including restraining orders, specific performance or other
injunctive relief), without first submitting to any dispute resolution
procedures hereunder, and (ii) any dispute relating to the scope, validity,
enforceability or infringement of any Licensed Patents shall be submitted to a
court of competent jurisdiction in the country in which such Licensed Patents
were filed or granted.

 

15.5                        Set-Off. Notwithstanding anything to the contrary in
this Agreement, each Party has the right at all times to set off any damages or
amounts awarded or determined in a final arbitration decision or judgment
against all amounts due and owing to the other Party under this Agreement;
provided that such Party shall pay any outstanding amounts due and owing to the
other Party immediately upon termination or expiration of this Agreement.

 

16.                               GENERAL PROVISIONS

 

16.1                        Governing Law. This Agreement, and all questions
regarding the existence, validity, interpretation, breach or performance of this
Agreement, shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York, United States, without reference to its
conflicts of law principles.

 

16.2                        Entire Agreement; Modification. This Agreement,
together with the Supply Agreement, is both a final expression of the Parties’
agreement and a complete and exclusive statement with respect to all of its
terms. This Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the Parties to this
Agreement.

 

16.3                        Relationship Between the Parties. The Parties’
relationship, as established by this Agreement, is solely that of independent
contractors. This Agreement does not create any partnership, joint venture or
similar business relationship between the Parties and each Party covenants that
it shall not treat the relationship between the Parties as a partnership, joint
venture or similar business relationship for any tax or accounting purposes.
Neither Party is a legal representative of the other Party, and neither Party
can assume or create any obligation, representation, warranty or guarantee,
express or implied, on behalf of the other Party for any purpose whatsoever.

 

16.4                        Non-Waiver. The failure of a Party to insist upon
strict performance of any provision of this Agreement or to exercise any right
arising out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance. Any waiver by a Party of a particular
provision or

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

right shall be in writing, shall be as to a particular matter and, if
applicable, for a particular period of time and shall be signed by such Party.

 

16.5                        Assignment. Except as expressly provided hereunder,
neither this Agreement, the Licensed Technology, nor any rights or obligations
hereunder may be assigned or otherwise transferred by either Party without the
prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned, or delayed); provided, however, that either
Party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other Party’s consent:

 

(a)                                 in connection with the transfer or sale of
all or substantially all of the business or assets of such Party relating to
Product to a Third Party, whether by merger, consolidation, divesture,
restructure, sale of stock, sale of assets or otherwise, provided that in the
event of any such transaction (whether this Agreement is actually assigned or is
assumed by the acquiring Party by operation of law (e.g., in the context of a
reverse triangular merger)), intellectual property rights of the acquiring Party
to such transaction (if other than one of the Parties to this Agreement) shall
not be included in the technology licensed hereunder; or

 

(b)                                 to an Affiliate; provided that the assigning
Party remains liable and responsible to the non-assigning Party hereto for the
performance of all such duties and obligations by such Affiliate under this
Agreement.

 

(c)                                  the rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties specified above, and the name of
a Party appearing herein will be deemed to include the name of such Party’s
successors and permitted assigns to the extent necessary to carry out the intent
of this section. Any assignment not in accordance with this Section 16.5 shall
be null and void.

 

(d)                                 [***].

 

16.6                        [***].

 

16.7                        Severability. If, for any reason, any part of this
Agreement is adjudicated invalid, unenforceable or illegal by a court of
competent jurisdiction, such adjudication shall not, to the extent feasible,
affect or impair, in whole or in part, the validity, enforceability, or legality
of any remaining portions of this Agreement. All remaining portions shall remain
in full force and effect as if the original Agreement had been executed without
the invalidated, unenforceable or illegal part.

 

16.8                        Notices. Any notice to be given under this Agreement
must be in writing and delivered either in person, by (a) air mail (postage
prepaid) requiring return receipt, (b) overnight courier, or (c) facsimile
confirmed thereafter by any of the foregoing, to the Party to be notified at its
address given below, or at any address such Party may designate by prior written
notice to

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

the other in accordance with this Section 16.8. Notice shall be deemed
sufficiently given for all purposes upon the earliest of: (i) the date of actual
receipt; (ii) if air mailed, five (5) days after the date of postmark; (iii) if
delivered by overnight courier, the next day the overnight courier regularly
makes deliveries or (iv) if sent by electronic mail, the date of confirmation of
receipt if during the recipient’s normal business hours, otherwise the next
Business Day.

 

If to AMAG, notices must be addressed to:

 

AMAG Pharmaceutics, Inc.

1100 Winter Street

Waltham, MA 02451

Attention: Joseph D. Vittiglio, Esq.

E-mail: [***]

 

with a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Stuart M. Cable

E-mail: scable@goodwinlaw.com

 

If to Endoceutics, notices must be addressed to:

 

Endoceutics, Inc.

2989, rue de la Promenade
Quebec City, Quebec, G1W 2J5
Canada

Attention: Fernand Labrie

E-mail: [***]

 

with a copy to:

 

Cooley LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656
United States of America

Attention: Kenneth Krisko

E-mail: kkrisko@cooley.com

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

16.9                        Limitation of Liability. [***] NEITHER PARTY
MAY RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED
HEREUNDER; provided, however, that this Section 16.9 shall not be construed to
limit either Party’s indemnification obligations under Article 12.

 

16.10                 Force Majeure. Each Party shall be excused from liability
for the failure or delay in performance of any obligation under this Agreement
(other than failure to make payment when due) by reason of any event beyond such
Party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, pandemic flu, or other natural forces, war, civil
unrest, acts of terrorism, destruction or other casualty, any lack or failure of
supply of raw materials, or any other event similar to those enumerated above.
Such excuse from liability shall be effective only to the extent and duration of
the events causing the failure or delay in performance and provided that the
Party has not caused such events to occur. Notice of a Party’s failure or delay
in performance due to force majeure must be given to the other Party within
[***] after its occurrence. All delivery dates under this Agreement that have
been affected by force majeure shall be tolled for the duration of such force
majeure. In no event shall any Party be required to prevent or settle any labor
disturbance or dispute.

 

16.11                 Interpretation. The headings of clauses contained in this
Agreement preceding the text of the sections, subsections and paragraphs hereof
are inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word “or”
is used in the inclusive sense (and/or), except where context clearly requires
otherwise. The word “including” and similar words means including without
limitation. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. All references to days in this Agreement mean
calendar days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either Party, irrespective
of which Party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.

 

16.12                 Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically and

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

upon such delivery such electronic signature will be deemed to have the same
effect as if the original signature had been delivered to the other Party.

 

16.13                 HSR Act.

 

(a) Each of Endoceutics and AMAG shall, within ten (10) Business Days after
Execution Date, file with the United States Federal Trade Commission and the
Antitrust Division of the United States Department of Justice, any HSR Filing
required of it under the HSR Act with respect to the subject matter of this
Agreement, which forms shall specifically request early termination of the
initial HSR Act waiting period. The Parties will cooperate with one another to
the extent reasonably necessary in the preparation of any such HSR Filing.
[***].

 

(b) Each of Endoceutics and AMAG hereby covenants and agrees to use its
commercially reasonable efforts to secure, and not to take any action that will
have the effect of delaying, impairing or impeding, the early termination or
expiration of any waiting periods under the HSR Act for the transactions
contemplated hereby. The Parties shall each cooperate reasonably with one
another in connection with resolving any inquiry or investigation by the
Department of Justice Antitrust Division (“DOJ”) or Federal Trade Commission
(“FTC”) relating to their respective HSR Filings or the transactions
contemplated hereby. Without limiting the foregoing, each Party shall
(i) promptly inform the other Party of any written or oral communication
received from DOJ or FTC relating to its HSR Filing or the transactions
contemplated hereby (and if in writing, furnish the other Party with a copy of
such communication); (ii) respond as promptly as practicable to any request from
DOJ or FTC for information, documents or other materials in connection with a
review of the transactions contemplated hereby; (iii) provide to the other
Party, and permit the other Party to review and comment in advance of
submission, all proposed correspondence, filings, and written communications to
DOJ or FTC with respect to the transactions contemplated hereby; and (iv) not
participate in any substantive meeting or discussion with DOJ or FTC in respect
of investigation or inquiry concerning the transactions contemplated hereby
unless it consults with the other Party in advance and, except as prohibited by
applicable Law or DOJ or FTC, gives the other Party the opportunity to attend
and participate thereat.  The Parties shall consult and cooperate with each
other, and consider in good faith the views of one another, in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any Party in connection with
proceedings under or relating to any Antitrust Law, except as may be prohibited
or restricted by Law.

 

(c) Nothing in this Section 16.13 requires either Party to consent to the
divestiture or other disposition of any of its or its Affiliates’ assets or to
consent to any other structural or conduct remedy, and each Party and its
Affiliates has no obligation to contest, administratively or in court, any
ruling, order or other action of the FTC, DOJ or any Third Party respecting the
transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

(d) Except for the specific provisions expressly identified in Section 16.13(e),
this Agreement shall not be effective until the HSR Conditions are met (such
date the “Effective Date”).

 

(e) Notwithstanding Section 16.13(d) and anything in this Agreement to the
contrary, the following provisions of this Agreement shall be in full force and
effect as of the Execution Date: Article 1 (Definitions) (to the extent
applicable to the other Sections), Article 13 (other than 13.4), and Article 16
(other than Sections 16.10).

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

IN WITNESS WHEREOF, the Parties hereto have caused this LICENSE AGREEMENT to be
executed and entered into by their duly authorized representatives as of the
Execution Date.

 

 

ENDOCEUTICS, INC.

AMAG PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Fernand Labrie

 

By:

/s/ William K. Heiden

 

 

Name: Fernand Labrie

Name: William K. Heiden

 

 

Title: Chief Executive Officer

Title: Chief Executive Officer

 

SIGNATURE PAGE TO LICENSE AGREEMENT

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 1.78
Licensed Trademark

 

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 1.88

 

[***]

 

[***]

 

[Signature Page to Non-Disturbance Agreement]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 4.2
Initial Development Plan

 

The purpose of this Development Plan is to describe the clinical trials that
will be conducted under the Agreement for the Development of the Product in the
Field in the Territory.  The initial goal for Development is to gain approval of
the Product in FSD.  The currently proposed FSD Study is outlined below.  The
Development Plan will be updated by the Parties in accordance with
Section 4.2(a) to reflect any updates to the FSD Study and a description of any
AMAG Studies to be conducted.

 

FSD Study

 

Endoceutics will conduct [***] clinical studies for the Product in [***] in
accordance with Section 4.3(a) of the Agreement.  The following protocol [***]
outlines one of the clinical studies to be conducted by Endoceutics.  The first
study is expected to be initiated [***].

 

[***]

 

[***]

[***]
[***]

[***]
[***]

[***]
[***]

[***]
[***]

[***]
[***]
[***]
[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

 

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

[***]

 

$

[***]

 

 

 

 

[***]

 

$

[***]

 

 

 

 

[***]

 

$

[***]

 

 

 

 

[***]

 

$

[***]

 

 

 

 

[***]

 

 

 

 

 

 

[***]

 

$

[***]

 

 

 

 

 

 

 

[***]

 

$

 

[***]

 

 

 

 

[***]

 

$

 

[***]

 

 

 

 

[***]

 

$

 

[***]

 

[***]

 

$

[***]

 

 

 

 

 

 

 

[***]

 

$

 

[***]

 

 

 

 

[***]

 

$

 

[***]

 

 

 

 

[***]

 

$

 

[***]

 

 

 

 

 

 

$

 

—

 

[***]

 

$

[***]

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

$

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

$

[***]

 

 

[***]

 

$

[***]

 

 

 

 

[***]

 

$

[***]

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

[***]

 

$

[***]

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 6.3

Commercialization Plan

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

Note A:      The parties agree that line item amounts and the total budget in
this commercialization plan may be adjusted up or down by [***] throughout the
course of the year. In addition, the amounts for 2017 will be pro-rated for the
calendar year based on the Effective Date of the License Agreement.

 

--------------------------------------------------------------------------------

 


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 9.2

Wire Instructions

 

[***]                                                                   [***]

[***]                                                                   [***]

[***]                                                                   [***]

[***]                                                                   [***]

[***]                                                                   [***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 11.3
Disclosures

 

This schedule of disclosures and the information and disclosures contained
herein are intended only to qualify and limit the representations, warranties
and covenants of Endoceutics contained in the Agreement, and shall not be deemed
to expand in any way the scope or effect of any of such representations,
warranties or covenants.  The section numbers in this Schedule correspond to the
section numbers in the Agreement; provided, however, that any information
disclosed herein under any section number shall be deemed to be disclosed and
incorporated in any other section of the Agreement where such disclosure would
be appropriate and reasonably apparent.  References to any document do not
purport to be complete and are qualified in their entirety by the document
itself, copies of which have previously been made available to AMAG. 
Capitalized terms used but not defined herein shall have the same meanings given
them in the Agreement.  The following are exceptions to the representations set
forth in the License Agreement:

 

[***].

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 11.3(a)
Existing Patents

 

[***]

[***]

[***]

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 11.3(k)
Existing Agreements

 

[***]

 

[***].

 

[***].

 

[***].

 

[***].

 

[***].

 

[***].

 

[***].

 

[***].

 

[***].

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 13.5
Press Release

 

[g108361ki19i001.jpg]

 

[g108361ki19i002.jpg]

 

FOR IMMEDIATE RELEASE

 

AMAG AND ENDOCEUTICS ENTER INTO AN EXCLUSIVE U.S. LICENSE AGREEMENT FOR
INTRAROSATM (PRASTERONE)

 

Recently approved first-of-its-kind, non-estrogen prescription therapy for a
common symptom of menopause

 

Conference call scheduled for 8 a.m. ET today

 

WALTHAM, Mass. and Quebec, Canada (February 14, 2017) - AMAG
Pharmaceuticals, Inc. (Nasdaq: AMAG) and Endoceutics, Inc. today announced that
they have entered into an exclusive license agreement that provides AMAG with
U.S. commercial rights to IntrarosaTM (prasterone). Intrarosa is the only
FDA-approved, locally administered, daily, non-estrogen product for the
treatment of moderate-to-severe dyspareunia (pain during intercourse), a common
symptom of vulvar and vaginal atrophy (VVA), due to menopause. Unlike
conventional pharmacological estrogen-containing medications, Intrarosa does not
carry a boxed safety warning in its label.

 

“AMAG is pleased to add another product to its expanding women’s health
portfolio and to work with Endoceutics founder Dr. Fernand Labrie, a
world-renowned endocrinologist who led the development of this innovative
treatment approach,” said William Heiden, chief executive officer of AMAG.
“Intrarosa will address a compelling unmet medical need for post-menopausal
women suffering today from moderate-to-severe dyspareunia who are interested in
alternatives to their current treatment or most of whom choose to go untreated
due to safety concerns about conventional synthetic estrogen-containing
therapies. We look forward to introducing this new, differentiated therapy to
women and their healthcare providers.”

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

The transaction represents a further expansion into women’s health and is an
important step in continuing to execute AMAG’s growth strategy. Earlier this
month, AMAG announced the closing of a license agreement with Palatin
Technologies, Inc., for the exclusive North American rights to develop and
commercialize RekyndaTM (bremelanotide), a potential novel treatment for
hypoactive sexual desire disorder, the most common form of female sexual
dysfunction (FSD). The addition of these two products will allow AMAG to address
key needs across the continuum of women’s healthcare, with three potential new
product launches over the next two years, starting with Intrarosa in 2017,
followed by the Makena subcutaneous auto-injector and Rekynda, if approved.

 

Intrarosa enters an existing billion dollar-plus market for intravaginal
prescription therapies that treat VVA symptoms. There are an estimated 64
million post-menopausal women in the U.S., and as many as 32 million women
suffer from VVA symptoms.(i) Studies suggest that between 44 percent and 78
percent of women with VVA suffer from dyspareunia.(ii),(iii) According to
patient survey data, more than half of women who report symptoms of dyspareunia
are not currently being treated with a prescription therapy or seeking
treatment.(iv)

 

Intrarosa contains prasterone, a precursor of hormones that is converted locally
inside the vaginal cells into androgens and estrogens with no meaningful
increases detected in the blood. Intrarosa does not carry the boxed warnings
currently included in the labels of conventional estrogen-containing medications
which highlight the increased risk of certain types of cancers, such as
endometrial cancer, as well as cardiovascular disorders and probable dementia.
While Intrarosa is currently approved for the treatment of moderate-to-severe
dyspareunia, Endoceutics and AMAG have agreed to co-develop the product as a
potential treatment for FSD in post-menopausal women.

 

“As a non-estrogen containing treatment, Intrarosa is a novel vaginal
prescription therapy that provides an important alternative for patients with
moderate-to-severe dyspareunia, a common symptom of post-menopausal VVA,” said
Dr. Fernand Labrie, founder and chief executive officer of Endoceutics.
“Intrarosa stimulates the body’s natural ability to produce hormones locally and
thus significantly reduces pain during intercourse. Because Intrarosa does not
contain estrogen, patients may feel more comfortable seeking treatment than with
synthetic traditional estrogen-containing hormone therapies.”

 

“Endoceutics is committed to ensuring that Intrarosa becomes the standard of
care for the treatment of VVA. In addition to AMAG’s investments in the success
of Intrarosa, Endoceutics plans to put an additional $20 million toward
supporting educational programs in 2017,” Dr. Labrie continued.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

AMAG will be expanding its women’s health sales force beyond the current
100-person Makena- and CBR-focused team with approximately 150 additional sales
representatives dedicated to the commercialization of Intrarosa. This expanded
sales force will allow AMAG to call on a larger number of OB/GYNs, as well as
provide AMAG with future sales force deployment flexibility in women’s health,
such as the potential launch of Rekynda in early 2019. AMAG expects to launch
Intrarosa in the U.S. in mid-2017.

 

“Three Orange Book-listed patents with terms out to 2031, a sizeable untapped
market and overlap with our current physician call points make Intrarosa an
excellent strategic opportunity for AMAG that will help drive growth and
sustained shareholder value,” said Frank Thomas, president and chief operating
officer of AMAG. “The additions of FDA-approved Intrarosa and recently licensed
Rekynda will meaningfully add to our expanding women’s health portfolio. AMAG’s
strong cash position, combined with the cash-generating potential of our current
businesses, puts us in an excellent position to continue to pursue additional
acquisition and licensing opportunities.”

 

Transaction Details

 

Under the terms of the license agreement, AMAG will receive the right to
commercialize and develop Intrarosa in the U.S. for the treatment of VVA and
FSD. At closing, AMAG will pay Endoceutics $50 million of total upfront
consideration and issue Endoceutics 600,000 unregistered shares of AMAG common
stock. In addition, AMAG will pay Endoceutics up to $10 million upon delivery of
adequate launch quantities of Intrarosa and $10 million upon the first
anniversary of the effective date of the agreement. Endoceutics will be entitled
to certain sales milestone payments, including a first sales milestone payment
of $15 million, which would be triggered when Intrarosa annual net U.S. sales
exceed $150 million, and a second milestone payment of $30 million, which would
be triggered when annual net U.S. sales exceed $300 million. Should annual net
U.S. sales exceed $500 million, there are additional sales milestone payments of
up to $850 million, which would be triggered at various sales thresholds. AMAG
will also pay Endoceutics tiered royalties as a percent of Intrarosa net sales
ranging from the mid-teens (for calendar year net sales up to $150 million) to
the mid-twenties (for any calendar year net sales that exceed $1 billion). At
closing, AMAG and Endoceutics will also enter into a supply agreement, under
which Endoceutics will supply Intrarosa to AMAG.

 

AMAG has also committed to co-fund a Phase 3 clinical program, which would be
conducted by Endoceutics to support regulatory approval of Intrarosa for the
treatment of certain types of FSD in post-menopausal women. The direct costs of
the potential FSD label expansion study will be shared equally by the parties
and capped at up to $20 million for AMAG. The transaction does not include the
transfer of any Endoceutics employees or facilities.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

The license transaction is expected to close in the first half of 2017 and is
subject to customary closing conditions, including U.S. antitrust approval.

 

Advisors

 

EVOLUTION Life Science Partners LLC, a division of Gordian Investments, LLC
acted as advisor to Endoceutics. Goodwin Procter LLP served as AMAG’s legal
advisor on the transaction and Cooley LLP served as legal advisor to
Endoceutics.

 

Conference Call and Webcast Access

 

AMAG Pharmaceuticals, Inc. will host a conference call and webcast today at 8:00
a.m. ET to discuss the Intrarosa license agreement, as well as the company’s
2016 financial results announced today in a separate news release.

 

Dial-in Number

 

U.S./Canada Dial-in Number: (877) 412-6083

International Dial-in Number: (702) 495-1202

Conference ID: 65936323

 

Replay Dial-in Number: (855) 859-2056

Replay International Dial-in Number: (404) 537-3406

Conference ID: 65936323

 

A telephone replay will be available from approximately 11:00 a.m. ET on
February 14, 2017 through midnight on February 21, 2017.

 

The webcast with slides will be accessible through the Investors section of
AMAG’s website at www.amagpharma.com. A replay of the webcast will be archived
on the website for 30 days.

 

About IntrarosaTM (Prasterone)

 

Intrarosa is the only FDA-approved, locally administered, daily non-estrogen
steroid for the treatment of moderate-to-severe dyspareunia (pain during
intercourse), a symptom of vulvar and vaginal atrophy (VVA), due to menopause.
Intrarosa contains prasterone, also known as dehydroepiandrosterone (DHEA).
Prasterone is an inactive endogenous steroid, which is converted locally into
androgens and estrogens to help restore the vaginal tissue as indicated by
improvements in the percentage of superficial cells, parabasal cells, and pH.
The mechanism of action is not fully established.

 

In two primary 12-week placebo-controlled efficacy trials, women taking
Intrarosa experienced a significant reduction in dyspareunia, as well as
significant improvements in the percentage of vaginal superficial cells and
parabasal cells, as well as vaginal pH. In clinical trials, the most

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

common adverse reactions were vaginal discharge and abnormal pap smear.
Intrarosa has not been studied in women with a history of breast cancer.

 

About AMAG

 

AMAG is a biopharmaceutical company focused on developing and delivering
important therapeutics, conducting clinical research in areas of unmet need and
creating education and support programs for the patients and families we serve.
Our currently marketed products support the health of patients in the areas of
women’s health, anemia management and cancer supportive care. Through CBR®, we
also help families to preserve newborn stem cells, which are used today in
transplant medicine for certain cancers and blood, immune and metabolic
disorders, and have the potential to play a valuable role in the ongoing
development of regenerative medicine. For additional company information, please
visit www.amagpharma.com.

 

About Endoceutics

 

Endoceutics is a private pharmaceutical company operating in the field of
women’s health and hormone-sensitive cancer prevention and treatment.
Endoceutics research focuses on developing non estrogen-based therapies for
vulvar and vaginal atrophy, sexual dysfunction and the other symptoms of
menopause, including hot flashes, osteoporosis, muscle loss and type 2 diabetes.
Hormonal therapies for breast, uterine and prostate cancer, male hypogonadism as
well as endometriosis are also under development.

 

Endoceutics has five Phase 3 product candidates addressing large market
opportunities and two Phase 1/2 product candidates. Endoceutics has exclusive
worldwide rights to patents, patent applications, technology and know-how
related to all its products.

 

Forward-Looking Statements

 

This press release contains forward-looking information about AMAG
Pharmaceuticals, Inc. within the meaning of the Private Securities Litigation
Reform Act of 1995 and other federal securities laws. Any statements contained
herein which do not describe historical facts, including, among others,
statements regarding AMAG’s anticipated further expansion in and commitment to
women’s health through the licensing transaction with Endoceutics, Inc.,
including beliefs that AMAG will serve key needs across the continuum of women’s
healthcare; the ability of Intrarosa to treat moderate-to-severe dyspareunia;
beliefs as to the timing of the commercial launch of Intrarosa, the Makena
subcutaneous auto-injector and Rekynda; beliefs regarding Intrarosa’s potential
benefits and market opportunity; whether patients may feel more comfortable
seeking treatment with Intrarosa than with traditional estrogen-containing
hormone therapies; AMAG’s commercialization launch strategy of Intrarosa,
including its plans to invest significantly and expand its existing sales force;
the ability of patents covering Intrarosa and AMAG’s current physician call
points to make Intrarosa a growth opportunity that

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

drives shareholder value; expected investments by Endoceutics in education
programs in 2017; the ability to execute future acquisition and licensing
opportunities; anticipated clinical development plans and costs for Intrarosa to
support regulatory approval of FSD; expected timing for the closing of the
transaction; the timing and amounts of future milestone payments; expected
investment amounts by AMAG in the potential FSD label expansion and beliefs that
newborn stem cells have the potential to play a valuable role in the development
of regenerative medicine are forward-looking statements which involve risks and
uncertainties that could cause actual results to differ materially from those
discussed in such forward-looking statements.

 

Such risks and uncertainties include, among others, (1) the possibility that the
closing conditions set forth in the License Agreement, including, those related
to antitrust clearance, will not be met and that the parties will be unable to
consummate the proposed transactions; (2) the possibility that AMAG will not
realize the expected benefits of the transaction, including the anticipated
market opportunity and the ability of its current or expanded sales force to
successfully commercialize Intrarosa; (3) the possibility that significant
safety or drug interaction problems could arise with respect to Intrarosa;
(4) the ability of AMAG to drive awareness of dyspareunia and the potential
benefits of Intrarosa; (5) uncertainties regarding the manufacture of Intrarosa;
(6) uncertainties relating to patents and proprietary rights associated with
Intrarosa in the United States; (7) that the cost of the transaction to AMAG
will be more than planned and/or will not provide the intended positive
financial results; (8) that AMAG or Endoceutics will fail to fully perform their
respective obligations under the License Agreement or the Supply Agreement;
(9) uncertainty regarding AMAG’s ability to compete in the dyspareunia market in
the United States; and (10) other risks identified in AMAG’s Securities and
Exchange Commission (“SEC”) filings, including its Annual Report on Form 10-K
for the year ended December 31, 2015, its Quarterly Reports on Form 10-Q for the
quarters ended March 31, 2016, June 30, 2016 and September 30, 2016 and
subsequent filings with the SEC, including its Current Reports on Form 8-K filed
with the SEC on January 9, 2017 and February 3, 2017, as well as in its upcoming
Annual Report on Form 10-K for the year ended December 31, 2016. AMAG cautions
you not to place undue reliance on any forward-looking statements, which speak
only as of the date they are made.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

CONTACT:

 

Investors:

Linda Lennox

Vice President, Investor Relations

908-627-3424

 

Media:

Katie Payne

Vice President, External Affairs

202-669-6786

 

--------------------------------------------------------------------------------

(i)  Wysocki et al. Management of Vaginal Atrophy: Implications from the REVIVE
Survey. Clinical Medicine Insights: Reproductive Health 2014:8 23—30.

(ii)  Ibid.

(iii)  F. Palma et al: Vaginal atrophy of women in postmenopause. Results from a
multicentric observational study: The AGATA study.

(iv)  Multiple publications based on patient surveys.

 

--------------------------------------------------------------------------------